--------------------------------------------------------------------------------

Exhibit 10.1



EXECUTION VERSION

TERM CREDIT AGREEMENT


dated as of


January 24, 2020,


among


F5 NETWORKS, INC.,


the LENDERS Party Hereto


and


JPMORGAN CHASE BANK, N.A.,
as the Administrative Agent



--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.
and
BOFA SECURITIES, INC.,
as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
as the Syndication Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS
 



Page
   
ARTICLE I
   
Definitions
   
SECTION 1.01. Defined Terms
1
SECTION 1.02. Classification of Loans and Borrowings
28
SECTION 1.03. Terms Generally
28
SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations
28
SECTION 1.05. Interest Rates; LIBOR Notification
29
SECTION 1.06. Divisions
30
SECTION 1.07. Effectuation of Transactions
30
   
ARTICLE II
   
The Credits
   
SECTION 2.01. Commitments
30
SECTION 2.02. Loans and Borrowings
31
SECTION 2.03. Requests for Borrowings
31
SECTION 2.04. Funding of Borrowings
32
SECTION 2.05. Interest Elections
33
SECTION 2.06. Termination of Commitments
34
SECTION 2.07. Repayment of Loans; Amortization of Term Loans; Evidence of Debt
34
SECTION 2.08. Prepayment of Loans
35
SECTION 2.09. Fees
35
SECTION 2.10. Interest
36
SECTION 2.11. Alternate Rate of Interest
36
SECTION 2.12. Increased Costs; Illegality
38
SECTION 2.13. Break Funding Payments
40
SECTION 2.14. Taxes
41
SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Setoffs
44
SECTION 2.16. Mitigation Obligations; Replacement of Lenders
46
SECTION 2.17. Defaulting Lenders
47
   
ARTICLE III
   
Representations and Warranties
   
SECTION 3.01. Organization; Powers
48
SECTION 3.02. Authorization; Enforceability
49
SECTION 3.03. Governmental Approvals; Absence of Conflicts
49
SECTION 3.04. Financial Condition; No Material Adverse Change
49



i

--------------------------------------------------------------------------------

SECTION 3.05. Litigation and Environmental Matters
49
SECTION 3.06. Anti-Corruption Laws and Sanctions
50
SECTION 3.07. Investment Company Status
50
SECTION 3.08. ERISA
50
SECTION 3.09. Solvency
50
SECTION 3.10. Disclosure
51
SECTION 3.11. Federal Reserve Regulations
51
SECTION 3.12. Use of Proceeds
51
SECTION 3.13. EEA Financial Institutions
52
   
ARTICLE IV
   
Conditions Precedent
   
ARTICLE V
   
Affirmative Covenants
   
SECTION 5.01. Financial Statements and Other Information
54
SECTION 5.02. Notices of Material Events
56
SECTION 5.03. Existence; Conduct of Business
57
SECTION 5.04. Payment of Taxes
57
SECTION 5.05. Maintenance of Properties and Rights
57
SECTION 5.06. Insurance
57
SECTION 5.07. Books and Records; Inspection and Audit Rights
57
SECTION 5.08. Compliance with Laws
58
SECTION 5.09. Use of Proceeds
58
   
ARTICLE VI
   
Negative Covenants
   
SECTION 6.01. Indebtedness
59
SECTION 6.02. Liens
60
SECTION 6.03. Sale/Leaseback Transactions
63
SECTION 6.04. Fundamental Changes
63
SECTION 6.05. Leverage Ratio
64    
ARTICLE VII
   
Events of Default
   
ARTICLE VIII
   
The Administrative Agent



ii

--------------------------------------------------------------------------------

ARTICLE IX
   
Miscellaneous
   
SECTION 9.01. Notices
73
SECTION 9.02. Waivers; Amendments
74
SECTION 9.03. Expenses; Indemnity; Damage Waiver
76
SECTION 9.04. Successors and Assigns
79
SECTION 9.05. Survival
83
SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution
84
SECTION 9.07. Severability
84
SECTION 9.08. Right of Setoff
85
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
85
SECTION 9.10. WAIVER OF JURY TRIAL
86
SECTION 9.11. Headings
86
SECTION 9.12. Confidentiality
87
SECTION 9.13. Interest Rate Limitation
88
SECTION 9.14. USA PATRIOT Act Notice and the Beneficial Ownership Regulation
88
SECTION 9.15. No Fiduciary Relationship
88
SECTION 9.16. Non-Public Information
88
SECTION 9.17. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
89



iii

--------------------------------------------------------------------------------

SCHEDULES:
 
Schedule 2.01
—
Commitments
Schedule 6.01
—
Existing Indebtedness
Schedule 6.02
—
Existing Liens



EXHIBITS:
 
Exhibit A
—
Form of Assignment and Assumption
Exhibit B
—
Form of Borrowing Request
Exhibit C
—
Form of Compliance Certificate
Exhibit D
—
Form of Interest Election Request
Exhibit E
—
Form of Solvency Certificate
Exhibit F-1
—
Form of U.S. Tax Compliance Certificate for Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes
Exhibit F-2
—
Form of U.S. Tax Compliance Certificate for Foreign Lenders that are
Partnerships for U.S. Federal Income Tax Purposes
Exhibit F-3
—
Form of U.S. Tax Compliance Certificate for Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes
Exhibit F-4
—
Form of U.S. Tax Compliance Certificate for Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes



iv

--------------------------------------------------------------------------------

TERM CREDIT AGREEMENT dated as of January 22, 2020, among F5 NETWORKS, INC., a
Washington corporation, the LENDERS party hereto and JPMORGAN CHASE BANK, N.A.,
as the Administrative Agent.


The parties hereto agree as follows:
 
ARTICLE I

Definitions
 
SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.
 
“Acquisition” means any acquisition of (a) the Equity Interests in a Person if,
as a result of such acquisition, such Person shall become a Subsidiary of the
Company or (b) all or substantially all the assets of any Person (or of any
business unit, division, product line or line of business of any Person).
 
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as the
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls, is Controlled by or is under common Control
with the Person specified.
 
“Agreement” means this Term Credit Agreement.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day; (b) the NYFRB Rate in effect on
such day plus ½ of 1% per annum; and (c) the Adjusted LIBO Rate on such day (or
if such day is not a Business Day, the immediately preceding Business Day) for a
deposit in US Dollars with a maturity of one month plus 1%.  For purposes of
clause (c) above, the Adjusted LIBO Rate on any day shall be based on the Screen
Rate at approximately 11:00 a.m., London time, on such day for deposits in US
Dollars with a maturity of one month (or, if the Screen Rate is not available
for a maturity of one month but is available for periods both longer and shorter
than such period, the Interpolated Screen Rate as of such time); provided that
if such rate shall be less than zero, such rate shall be deemed to be zero.  Any
change in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB
Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
LIBO Rate, as the case may be.  If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.11 (for the avoidance of doubt,
only until an amendment hereto has become effective pursuant to Section
2.11(b)), then for purposes of clause (c) above the Adjusted LIBO Rate shall be
deemed to be zero.
 

--------------------------------------------------------------------------------

2
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, 15 U.S.C. §§ 78dd-1, et seq. and all other laws, rules, and
regulations of any jurisdiction applicable to the Company or any of its
Subsidiaries from time to time concerning or relating to bribery, corruption or
money laundering.
 
“Applicable Rate” means, for any day, with respect to any ABR Loan or any
Eurocurrency Loan, the applicable rate per annum set forth in the table below
under the caption “ABR Spread” or “Eurocurrency Spread”, as the case may be, in
each case based upon the Leverage Ratio as of the end of the most recently ended
fiscal quarter of the Company for which consolidated financial statements have
been delivered to the Administrative Agent pursuant to Section 5.01(a) or
5.01(b); provided that until the date of the delivery of the consolidated
financial statements pursuant to Section 5.01(b) as of and for the fiscal
quarter ended June 30, 2020, the Applicable Rate shall be based on the rates per
annum set forth in Level V in the table below.
 
Leverage Ratio
 
 
Eurocurrency Spread
(per annum)
   
ABR Spread
(per annum)
 
Level I
≥ 3.50x
   
1.750
%
   
0.750
%
Level II
≥ 3.00x and < 3.50x
   
1.500
%
   
0.500
%
Level III
≥ 2.00x and < 3.00x
   
1.375
%
   
0.375
%
Level IV
≥ 1.00x and < 2.00x
   
1.250
%
   
0.250
%
Level V
< 1.00x
   
1.125
%
   
0.125
%



For purposes of this definition, each change in the Applicable Rate resulting
from a change in the Leverage Ratio shall be effective during the period
commencing on and including the Business Day following the date of delivery to
the Administrative Agent of the consolidated financial statements pursuant to
Section 5.01(a) or 5.01(b) and the related Compliance Certificate pursuant to
Section 5.01(c) indicating such change and ending on the date immediately
preceding the effective date of the next such change. Notwithstanding the
foregoing, at the request of the Required Lenders, the Applicable Rate shall be
based on the rates per annum set forth in Level I in the table above if the
Company fails to deliver the consolidated financial statements required to be
delivered pursuant to Section 5.01(a) or 5.01(b) or any Compliance Certificate
required to be delivered pursuant to Section 5.01(c), in each case, within 10
Business Days after the date specified herein for such delivery, during the
period commencing on and including the 11th Business Day after the applicable
date specified herein for such delivery and until the delivery thereof.
 

--------------------------------------------------------------------------------

3
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
 
“Arrangers” means JPMorgan Chase Bank, N.A. and BofA Securities, Inc., in their
capacities as joint lead arrangers and joint bookrunners for the credit facility
established hereunder.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
 
“Assumption Agreement” has the meaning set forth in Section 6.04(a).
 
“Attributable Debt” means, with respect to any Sale/Leaseback Transaction, the
present value (discounted at the rate set forth or implicit in the terms of the
lease included in such Sale/Leaseback Transaction) of the total obligations of
the lessee for rental payments (other than amounts required to be paid on
account of taxes, maintenance, repairs, insurance, assessments, utilities,
operating and labor costs and other items that do not constitute payments for
property rights) during the remaining term of the lease included in such
Sale/Leaseback Transaction (including any period for which such lease has been
extended).  In the case of any lease that is terminable by the lessee upon
payment of a penalty, the Attributable Debt shall be the lesser of the
Attributable Debt determined assuming termination on the first date such lease
may be terminated (in which case the Attributable Debt shall also include the
amount of the penalty, but no rent shall be considered as required to be paid
under such lease subsequent to the first date upon which it may be so
terminated) or the Attributable Debt determined assuming no such termination.
 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.
 

--------------------------------------------------------------------------------

4
“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a voluntary or involuntary bankruptcy or insolvency
proceeding, or has had a receiver, liquidator, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in, any such proceeding or appointment or has had any order for
relief in such proceeding entered in respect thereof; provided that a Bankruptcy
Event shall not result solely by virtue of any ownership interest, or the
acquisition of any ownership interest, in such Person by a Governmental
Authority; provided, however, that such ownership interest does not result in or
provide such Person with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any agreements made by such Person.
 
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Company giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for US Dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for all purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its reasonable discretion.
 
“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment (which may be a positive or
negative value or zero), that has been selected by the Administrative Agent and
the Company giving due consideration to (a) any selection or recommendation of a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (b) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for US Dollar-denominated syndicated credit facilities at such time
(for the avoidance of doubt, such Benchmark Replacement Adjustment shall not be
in the form of a reduction to the Applicable Rate).
 
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate”, the definition of “Interest
Period”, timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion, in consultation with the Company, may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
 

--------------------------------------------------------------------------------

5
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:
 
(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event”, the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the Screen Rate permanently or indefinitely ceases to provide the Screen Rate;
or
 
(b) in the case of clause (c) of the definition of “Benchmark Transition Event”,
the date of the public statement or publication of information referenced
therein.
 
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:
 
(a) a public statement or publication of information by or on behalf of the
administrator of the Screen Rate announcing that such administrator has ceased
or will cease to provide the Screen Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the Screen Rate;


(b) a public statement or publication of information by the regulatory
supervisor for the administrator of the Screen Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
Screen Rate, a resolution authority with jurisdiction over the administrator for
the Screen Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the Screen Rate, in each case, which states
that the administrator of the Screen Rate has ceased or will cease to provide
the Screen Rate permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide the Screen Rate; and/or
 
(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the Screen Rate announcing that the Screen
Rate is no longer representative.
 
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent and the Company or by the Required Lenders and the Company, as applicable,
by notice to the Administrative Agent (in the case of such notice by the
Required Lenders and the Company) and the Lenders.
 

--------------------------------------------------------------------------------

6
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.11 and (b) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.11.
 
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
 
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
 
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.
 
“Bona Fide Debt Fund” means any debt fund, investment vehicle, regulated bank
entity or unregulated lending entity that is engaged primarily in making,
purchasing, holding or otherwise investing in loans, bonds and similar
extensions of credit in the ordinary course of business for financial investment
purposes and with respect to which no personnel involved with the investment in
the relevant competitor of the Company or any Subsidiary, or the management,
control or operation thereof, directly or indirectly, possesses the power to
direct the investment policies of such fund, vehicle or entity.
 
“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.
 
“Borrowing Request” means a request by the Company for a Borrowing in accordance
with Section 2.03, which shall be, in the case of any such written request, in
the form of Exhibit B or any other form approved by the Administrative Agent.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in US Dollar deposits in the London interbank market.
 
“Capital Lease Obligations” of any Person means, subject to Section 1.04(a), the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.  For purposes of Section 6.02, a Capital
Lease Obligation shall be deemed to be secured by a Lien on the property being
leased and such property shall be deemed to be owned by the lessee.
 

--------------------------------------------------------------------------------

7
A “Change in Control” shall be deemed to have occurred if (a) any Person or
group of Persons shall have acquired beneficial ownership (within the meaning of
Section 13(d) or 14(d) of the Exchange Act and the applicable rules and
regulations thereunder) of more than 40% of the outstanding Voting Shares in the
Company or (b) a “change in control” (or similar event, however denominated),
under and as defined in any indenture or other agreement or instrument
evidencing or governing the rights of the holders of any Material Indebtedness
of the Company or any Subsidiary, shall have occurred with respect to the
Company.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.
 
“Charges” has the meaning set forth in Section 9.13.
 
“Closing Date” means the date on which the conditions specified in Article IV
are satisfied (or waived in accordance with Section 9.02).
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make a Loan on the Closing Date, expressed as an amount representing the
maximum principal amount of the Loan to be made by such Lender, as such
commitment may be (a) reduced from time to time pursuant to Section 2.06 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable.  The initial
aggregate amount of the Lenders’ Commitments is US$400,000,000.
 
“Commitment Letter” means the Commitment Letter, dated as of December 19, 2019,
relating to the term credit facility contemplated by this Agreement, by and
among the Company, the Arrangers and, as applicable, the Arrangers’ respective
lending Affiliates.
 

--------------------------------------------------------------------------------

8
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Company
pursuant to any Loan Document or the transactions contemplated therein that is
distributed to the Administrative Agent or any Lender by means of electronic
communications pursuant to Section 9.01, including through the Platform.
 
“Company” means F5 Networks, Inc., a Washington corporation, and any successor
thereto permitted under Section 6.04(a)(ii).
 
“Compliance Certificate” means a Compliance Certificate in the form of Exhibit C
or any other form approved by the Administrative Agent.
 
“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:
 
(a)  the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; or
 
(b) if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (a) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion (in consultation
with the Company) are substantially consistent with any evolving or
then-prevailing market convention for determining compounded SOFR for US
Dollar-denominated syndicated credit facilities at such time;
 
provided that if the Administrative Agent, in the exercise of its reasonable
discretion, decides that any such rate, methodology or convention determined in
accordance with clause (a) or (b) above is not administratively feasible for the
Administrative Agent, then Compounded SOFR will be deemed unable to be
determined for purposes of the definition of “Benchmark Replacement”.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus
 

--------------------------------------------------------------------------------

9
(a)  without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum for such period of:


(i)  consolidated interest expense (including imputed interest expense in
respect of Capital Lease Obligations);


(ii) consolidated income tax expense;


(iii) depreciation and amortization expense;


(iv) non-cash charges or losses, including stock option and other equity-based
compensation charges, impairment charges and any write-offs or write-downs of
assets, but excluding (A) any non-cash charge that results from an accrual of a
reserve for cash charges to be taken in any future period, (B) an amortization
of a prepaid cash expense that was paid and not expensed in a prior period or
(C) write-down or write-off with respect to accounts receivable (including any
addition to bad debt reserves or bad debt expense);


(v) extraordinary charges or losses;


(vi) unusual or non-recurring charges or losses related to (A) payments or
settlements of legal claims, (B) retroactive effects of tax settlements and (C)
significant effects of tax legislation or judicial or administrative
interpretation of tax regulations;


(vii) (A) restructuring charges or losses, (B) transition, integration and
similar charges and losses related to Acquisitions and Dispositions and (C)
charges and losses in connection with the consolidation, exit and/or abandonment
of facilities, in each case, including retention and severance costs, costs of
relocation of employees, systems establishment costs and contract termination
costs, including future lease commitments;


(viii) transaction fees, costs and expenses, or any amortization thereof,
incurred in connection with the Transactions;


(ix) any transaction fees, costs or expenses, or any amortization thereof,
relating to any Acquisition or joint venture investment, Disposition, issuance
of Equity Interests, recapitalization or the incurrence, prepayment, amendment,
modification, restructuring or refinancing of Indebtedness (including the
Loans), in each case, whether or not consummated;


(x) any earn-out or similar contingent consideration payments actually made to
sellers during such period in connection with any Acquisition, and any losses
for such period arising from the remeasurement of the fair value of any
liability recorded with respect to any earn-out or similar contingent
consideration arising from any Acquisition;


(xi) expenses with respect to non-routine shareholder activities;



--------------------------------------------------------------------------------

10
(xii) any unrealized losses attributable to the application of “mark to market”
accounting in respect of Hedging Agreements;


(xiii) any net after-tax loss attributable to the early extinguishment of
Indebtedness or obligations under Hedging Agreements;


(xiv) any currency translation losses relating to currency hedges or
remeasurements of Indebtedness; and


(xv) the cumulative effect for such period of a change in accounting principles;


provided that the aggregate amount added back pursuant to clauses (vi), (vii),
(ix) and (xi) above for any period may not exceed 10.0% of Consolidated EBITDA
for such period (calculated without giving effect to such addbacks); minus
 
(b) without duplication and to the extent included in determining such
Consolidated Net Income, the sum for such period of:
 
(i) any non-cash gains or items of income (other than the accrual of revenue),
but excluding any such items in respect of which cash was received in a prior
period or will be received in a future period;


(ii) extraordinary, unusual or nonrecurring gains or items of income;


(iii) any gains for such period arising from the remeasurement of the fair value
of any liability recorded with respect to any earn-out or similar contingent
consideration arising from any Acquisition;


(iv) any unrealized gains attributable to the application of “mark to market”
accounting in respect of Hedging Agreements;


(v) any net after-tax gain attributable to the early extinguishment of
Indebtedness or obligations under Hedging Agreements;


(vi) any currency translation losses relating to currency hedges or
remeasurements of Indebtedness; and


(vii) the cumulative effect for such period of a change in accounting
principles;


provided that Consolidated EBITDA shall be calculated so as to (A) exclude the
effect of any gain or loss that represents after-tax gains or losses
attributable to any Disposition and (B) disregard the purchase accounting
adjustments reducing to fair value deferred revenue acquired in any
Acquisition.  For the purposes of calculating Consolidated EBITDA for any
period, if at any time during such period the Company or any Subsidiary shall
have made a Material Acquisition or a Material Disposition, Consolidated EBITDA
for such period shall be determined giving pro forma effect thereto in
accordance with Section 1.04(b).
 

--------------------------------------------------------------------------------

11
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Company and its consolidated Subsidiaries for such period, determined in
accordance with GAAP.
 
“Consolidated Net Tangible Assets” means, at any date, (a) total assets of the
Company and the Subsidiaries (minus applicable reserves) determined on a
consolidated basis in accordance with GAAP minus (b) the sum of (i) current
liabilities of the Company and the Subsidiaries, except for current maturities
of long-term Indebtedness and Capital Lease Obligations, and (ii) goodwill and
other intangible assets of the Company and the Subsidiaries, in each case
determined on a consolidated basis in accordance with GAAP, all as reflected in
the consolidated financial statements of the Company most recently delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the first delivery of such
financial statements, the most recent consolidated financial statements of the
Company referred to in Section 3.04(a)).
 
“Consolidated Total Indebtedness” means, as of any date of determination, for
the Company and the Subsidiaries on a consolidated basis, the sum, without
duplication, of (a) Indebtedness for borrowed money, including the Loans, (b)
Indebtedness evidenced by bonds, debentures, notes or other similar instruments,
(c) Capital Lease Obligations and (d) purchase money Indebtedness.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise.  “Controlling” and “Controlled”
have meanings correlative thereto.
 
“Corresponding Tenor” means, with respect to a Benchmark Replacement, a tenor
(including overnight) having approximately the same length (disregarding any
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.
 
“Credit Party” means the Administrative Agent and each Lender.
 
“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.
 
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans or (ii) to pay to any Credit Party any other amount required to be paid by
it hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified in such writing, including, if applicable, by reference to a specific
Default) has not been satisfied, (b) has notified the Company or the
Administrative Agent in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Lender’s good-faith determination that a
condition precedent (specifically identified in such writing, including, if
applicable, by reference to a specific Default) to funding a Loan cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after written request by the
Administrative Agent or the Company made in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent’s or the Company’s, as applicable, receipt of such
certification in form and substance satisfactory to it, or (d) has become, or is
a subsidiary of a Person that has become, the subject of a Bankruptcy Event or a
Bail-In Action.
 

--------------------------------------------------------------------------------

12
“Disposition” means any sale, transfer or other disposition, or series of
related sales, transfers, or dispositions (including pursuant to any merger or
consolidation), of property that constitutes (a) assets comprising all or
substantially all the assets of any Person (or of any business unit, division,
product line or line of business of any Person) or (b) all or substantially all
of the Equity Interests in a Person.
 
“Disqualified Institution” means (a) any Person that is (directly or through a
controlled subsidiary) a competitor of the Company or the Subsidiaries and that
was separately identified in writing by the Company to the Arrangers prior to
the Closing Date (or, if after the Closing Date, that is identified in writing
by the Company to the Administrative Agent), or (b) any Affiliate of any Person
identified in clause (a) (other than any Affiliate that is a Bona Fide Debt
Fund) that (i) was identified in writing by the Company to the Arrangers prior
to the Closing Date (or, if after the Closing Date, that is identified in
writing by the Company to the Administrative Agent) or (ii) is clearly
identifiable as an Affiliate on the basis of the similarity of its name to the
name of such Person identified in clause (a); provided that (x) no designation
of any Person as a Disqualified Institution shall apply retroactively to
disqualify any Persons that have previously acquired an interest in Loans or
Commitments and (y) on and after the Closing Date, any such designation shall
only become effective three Business Days after delivery thereof to the
Administrative Agent via email to JPMDQ_Contact@jpmorgan.com.
 
“Early Opt-in Election” means the occurrence of:
 
(a) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Company)
that the Required Lenders and the Company have determined that US
Dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in Section 2.11, are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the LIBO Rate, and
 
(b) (i) the election by the Administrative Agent and the Company or (ii) the
election by the Required Lenders and the Company to declare that an Early Opt-in
Election has occurred and the provision, as applicable, by the Administrative
Agent and the Company of written notice of such election to the Lenders or by
the Required Lenders and the Company of written notice of such election to the
Administrative Agent and the other Lenders.
 

--------------------------------------------------------------------------------

13
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of any Person described in clause (a) above or (c) any entity
established in an EEA Member Country that is a subsidiary of any Person
described in clause (a) or (b) above and is subject to consolidated supervision
with its parent.
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Electronic Signature” means an electronic sound, symbol or process attached to,
or associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.
 
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person, a Defaulting Lender, a Disqualified Institution, the Company or any
Subsidiary or other Affiliate of the Company.
 
“Environmental Laws” means all rules, regulations, codes, ordinances, judgments,
orders, decrees, directives, laws, injunctions or binding agreements issued,
promulgated or entered into by or with any Governmental Authority and relating
in any way to pollution or protection of the environment, to preservation or
reclamation of natural resources, to the management, Release or threatened
Release or the classification, registration, disclosure, export or import of any
toxic or hazardous material, substance or waste or to related health or safety
matters.
 
“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of environmental remediation, fines, penalties and indemnities), directly
or indirectly resulting from or based upon (a) any violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Material, (c) any exposure to any
Hazardous Material, (d) the Release or threatened Release of any Hazardous
Material or (e) any contract, agreement or other consensual arrangement pursuant
to which liability is assumed or imposed with respect to any of the foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing (other than, prior to the date of conversion,
Indebtedness that is convertible into any such Equity Interests).
 

--------------------------------------------------------------------------------

14
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company or any Subsidiary, is treated as a single
employer under Section 414(b) or 414(c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414(m) or 414(o) of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived, (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code), (e) the incurrence by the Company or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan, (f) the receipt by the Company or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (g) the incurrence by the Company or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan, or (h) the receipt by the Company or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from the
Company or any of its ERISA Affiliates of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent, within the meaning of Title IV of ERISA, or in
endangered or critical status, within the meaning of Section 305 of ERISA.
 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bear interest at a
rate determined by reference to the Adjusted LIBO Rate.


“Events of Default” has the meaning set forth in Article VII.


“Exchange Act” means the United States Securities Exchange Act of 1934.



--------------------------------------------------------------------------------

15
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient:  (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. Federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in such Loan or Commitment (other than pursuant to an
assignment request by the Company under Section 2.16(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.14, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in such Loan or Commitment or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.14(f) and (d) any U.S. Federal withholding Taxes
imposed under FATCA.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b) of the Code, any intergovernmental agreement entered
into in connection with the implementation of such Sections of the Code or any
fiscal or regulatory legislation, rules or official practices adopted pursuant
to any such intergovernmental agreement.


“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions,
as determined in such manner as shall be set forth on the NYFRB Website from
time to time, and published on the next succeeding Business Day by the NYFRB as
the effective federal funds rate; provided that if such rate shall be less than
zero, such rate shall be deemed to be zero.


“Fee Letters” means, collectively, (a) the Fee Letter, dated as of December 19,
2019, relating to the term credit facility contemplated by this Agreement, by
and among the Company, the Arrangers and, as applicable, the Arrangers’
respective lending Affiliates and (b) the Fee Letter, dated as of December 19,
2019, relating to the term credit facility contemplated by this Agreement, by
and between the Company and the Administrative Agent.


“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person;
provided that, when such term is used in reference to any document executed by,
or a certification of, a Financial Officer, the secretary or assistant secretary
of such Person shall have delivered an incumbency certificate to the
Administrative Agent as to the authority of such individual.



--------------------------------------------------------------------------------

16
“Financing Transactions” means the execution, delivery and performance by the
Company of the Loan Documents, the borrowing of Loans and the use of the
proceeds thereof.


“Foreign Lender” means a Lender that is not a U.S. Person.


“GAAP” means, subject to Section 1.04(a), generally accepted accounting
principles in the United States of America as in effect from time to time.


“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.


“Governmental Authority” means the government of the United States of America or
any other nation or any political subdivision of any thereof, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.  The amount, as of
any date of determination, of any Guarantee shall be the principal amount
outstanding on such date of the Indebtedness or other obligation guaranteed
thereby (or, in the case of (i) any Guarantee the terms of which limit the
monetary exposure of the guarantor or (ii) any Guarantee of an obligation that
does not have a principal amount, the maximum monetary exposure as of such date
of the guarantor under such Guarantee (as determined, in the case of clause (i),
pursuant to such terms or, in the case of clause (ii), reasonably and in good
faith by a Financial Officer of the Company)).


“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
materials, substances, wastes, contaminants or pollutants, including petroleum
or petroleum distillates or by-products, asbestos or asbestos-containing
materials, lead-based paint, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.



--------------------------------------------------------------------------------

17
“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, prices
of equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Company or the Subsidiaries shall be a Hedging Agreement. 
The amount of the obligations of the Company or any Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Company or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.


“IBA” has the meaning set forth in Section 1.05.


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding trade accounts payable incurred in
the ordinary course of business), (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) current
accounts payable incurred in the ordinary course of business, (ii) deferred
compensation payable to directors, officers, employees or consultants and (iii)
any purchase price adjustment or earnout incurred in connection with an
Acquisition, except to the extent that the amount payable pursuant to such
purchase price adjustment or earnout becomes payable), (e) all Capital Lease
Obligations of such Person, (f) the maximum aggregate amount of all letters of
credit and letters of guaranty in respect of which such Person is an account
party, (g) all obligations, contingent or otherwise, of such Person in respect
of bankers’ acceptances, (h) all Indebtedness of others secured by any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed by such Person, and (i) all Guarantees by such
Person of Indebtedness of others; provided that the term “Indebtedness” shall
not include (i) deferred or prepaid revenue or (ii) purchase price holdbacks in
respect of a portion of the purchase price of an asset to satisfy warranty or
other unperformed obligations of the seller.  The Indebtedness of any Person
shall include the Indebtedness of any other Person (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.


“Indemnitee” has the meaning set forth in Section 9.03(b).



--------------------------------------------------------------------------------

18
“Information” has the meaning set forth in Section 9.12.


“Interest Election Request” means a request by the Company to convert or
continue a Borrowing in accordance with Section 2.05, which shall be, in the
case of any such written request, in the form of Exhibit D or any other form
approved by the Administrative Agent.


“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.


“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or such shorter or longer period as shall have been consented to by
each Lender participating in such Borrowing), as the Company may elect; provided
that (a) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day,
and (b) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.


“Interpolated Screen Rate” means, with respect to any Eurocurrency Borrowing for
any Interest Period or clause (c) of the definition of “Alternate Base Rate”, a
rate per annum that results from interpolating on a linear basis between (a) the
applicable Screen Rate for the longest maturity for which a Screen Rate is
available that is shorter than the applicable period and (b) the applicable
Screen Rate for the shortest maturity for which a Screen Rate is available that
is longer than the applicable period, in each case as of the time the
Interpolated Screen Rate is otherwise required to be determined in accordance
with this Agreement; provided that if such rate would be less than zero, such
rate shall be deemed to be zero.


“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption.


“Leverage Ratio” means, on any date, the ratio of (a) Consolidated Total
Indebtedness as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Company most recently ended on or prior to
such date.



--------------------------------------------------------------------------------

19
“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the Screen Rate at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.


“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge in the nature of a security interest, security
interest or other encumbrance on, in or of such asset, and (b) the interest of a
vendor or a lessor under any conditional sale agreement or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset.


“Loan Documents” means this Agreement, the Assumption Agreement (if any) and,
except for purposes of Section 9.02, any promissory notes delivered pursuant to
Section 2.07(f).


“Loans” means the loans made by the Lenders to the Company pursuant to this
Agreement.


“Material Acquisition” means any Acquisition by the Company or any Subsidiary
involving payment of consideration of US$250,000,000 or more.


“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities, operations or financial condition of the Company and the
Subsidiaries, taken as a whole, (b) the ability of the Company to perform its
payment or other material obligations under the Loan Documents or (c) the rights
of or benefits available to the Lenders under the Loan Documents.


“Material Disposition” means any Disposition by the Company or any Subsidiary
involving receipt of consideration of US$250,000,000 or more.


“Material Indebtedness” means Indebtedness (other than under the Loan
Documents), or obligations in respect of one or more Hedging Agreements, of any
one or more of the Company and the Subsidiaries in an aggregate outstanding
principal amount of US$100,000,000 or more.  For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Company
or any Subsidiary in respect of any Hedging Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Company or such Subsidiary would be required to pay if such Hedging Agreement
were terminated at such time.


“Material Subsidiary” means each Subsidiary that is a “significant subsidiary”
as defined in Regulation S-X of the Securities Act.


“Maturity Date” means January 22, 2023.


“Maximum Rate” has the meaning set forth in Section 9.13.


“MNPI” means material information concerning the Company, any Subsidiary or any
of their securities that has not been disseminated in a manner making it
available to investors generally, within the meaning of Regulation FD under the
Securities Act and the Exchange Act.  For purposes of this definition, “material
information” means information concerning the Company, the Subsidiaries or any
of their securities that could reasonably be expected to be material for
purposes of the United States federal and state securities laws.



--------------------------------------------------------------------------------

20
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


“NYFRB” means the Federal Reserve Bank of New York.


“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided further that if any of the foregoing rates as
so determined would be less than zero, such rate shall be deemed to be zero.


“NYFRB Website” means the website of the NYFRB at http://www.newyorkfed.org, or
any successor source.


“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or any Loan
Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.16(b)).


“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the NYFRB Website from time to time, and
published on the next succeeding Business Day by the NYFRB as an overnight bank
funding rate.


“Participant Register” has the meaning set forth in Section 9.04(c)(ii).



--------------------------------------------------------------------------------

21
“Participants” has the meaning set forth in Section 9.04(c)(i).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Liens” means:
 
(a) Liens for Taxes that are not yet overdue by more than 60 days or are being
contested in compliance with Section 5.04;
 
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in good faith by appropriate proceedings;
 
(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security or similar laws (other than any Lien imposed pursuant to Section 430(k)
of the Code or Section 303(k) of ERISA or a violation of Section 436 of the
Code) and (ii) in respect of letters of credit, bank guarantees, bankers’
acceptances or similar instruments issued for the account of the Company or any
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (i) above;
 
(d) pledges and deposits made (i) to secure the performance of bids, tenders,
trade contracts (other than for payment of Indebtedness), leases (other than
Capital Lease Obligations), statutory obligations (other than any Lien imposed
pursuant to Section 430(k) of the Code or Section 303(k) of ERISA or a violation
of Section 436 of the Code), surety, customs, payment and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of the Company or any
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (i) above;
 
(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII or Liens securing appeal or other surety
bonds related to such judgments;
 
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company and the Subsidiaries, taken as a whole;
 
(g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with securities
intermediaries;
 

--------------------------------------------------------------------------------

22
(h) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Company and the Subsidiaries in the ordinary course of
business;
 
(i) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease (other than Capital Lease Obligations),
license or sublicense or concession agreement permitted by this Agreement;
 
(j) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
 
(k) Liens on specific items of inventory or other goods and proceeds thereof of
any Person securing such Person’s obligations in respect of bankers’ acceptances
or letters of credit issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods in
the ordinary course of business;
 
(l) deposits of cash with the owner or lessor of premises leased and operated by
the Company or any Subsidiary to secure the performance of its obligations under
the lease for such premises, in each case in the ordinary course of business;
 
(m) Liens that are contractual rights of set-off; and
 
(n) Liens arising out of consignment or similar arrangements for the sale of
goods entered into by the Company or any Subsidiary in the ordinary course of
business.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Company or any of its ERISA Affiliates is (or, if such plan
were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
 
“Platform” has the meaning set forth in Section 9.01(d).
 
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the United States or, if The Wall Street Journal ceases
to quote such rate, the highest per annum interest rate published by the Board
of Governors in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Board of Governors (as
determined by the Administrative Agent).  Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective.
 

--------------------------------------------------------------------------------

23
“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.
 
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
 
“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.
 
“Qualified Material Acquisition” means any Acquisition by the Company or any of
the Subsidiaries that involves the incurrence by the Company or its Subsidiaries
of Indebtedness to finance the acquisition consideration therefor (including
refinancing of any Indebtedness of the acquired Person), or assumption by the
Company or the Subsidiaries of existing Indebtedness of the acquired Person (or
the acquired business unit, division, product line or line of business), in an
aggregate principal amount of US$500,000,000 or more.
 
“Recipient” means the Administrative Agent, any Lender or any combination
thereof (as the context requires).
 
“Register” has the meaning set forth in Section 9.04(b)(iv).
 
“Related Indemnitee Parties” means, with respect to any specified Person, (a)
any controlled Affiliate of such Person, (b) the respective directors, officers
or employees of such Person or any of its controlling Persons or controlled
Affiliates, and (c) the respective agents and representatives of such Person or
any of its controlling Persons or controlled Affiliates, in the case of this
clause (c), acting on behalf of, or at the express instructions of, such Person,
such controlling person or such controlled Affiliate; provided that each
reference to a controlling Person, controlled Affiliate, officer, director or
employee in this definition pertains to a controlling Person, controlled
Affiliate, officer, director or employee involved in the negotiation or
syndication of this Agreement.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, members, trustees, employees,
agents, managers, representatives and advisors of such Person and of such
Person’s Affiliates.
 
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.
 

--------------------------------------------------------------------------------

24
“Relevant Governmental Body” means the Board of Governors and/or the NYFRB, or a
committee officially endorsed or convened by the Board of Governors and/or the
NYFRB or, in each case, any successor thereto.
 
“Required Lenders” means, at any time, Lenders having Loans and Commitments
representing more than 50% of the aggregate outstanding principal amount of all
the Loans outstanding and all the Commitments in effect at such time; provided
that at all times when there are two or fewer Lenders that are not Affiliates of
each other, Required Lenders shall mean each Lender.
 
“Responsible Officer” means, with respect to any Person, the Financial Officer
or the chief executive officer, general counsel or another executive officer of
such Person; provided that, when such term is used in reference to any document
executed by, or a certification of, a Responsible Officer, the secretary or
assistant secretary of such Person shall have delivered an incumbency
certificate to the Administrative Agent as to the authority of such individual.
 
“Reuters” means Thomson Reuters Corporation, a corporation incorporated under
and governed by the Business Corporations Act (Ontario), Canada, Refinitiv or,
in each case, a successor thereto.
 
“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Company or any Subsidiary whereby the Company or such Subsidiary sells or
transfers such property to any Person and the Company or any Subsidiary leases
such property, or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred, from such Person
or its Affiliates.
 
“Sanctioned Country” means, at any time, a country, region or territory that at
such time is itself or whose government is the subject or target of any
Sanctions (at the date of this Agreement, Crimea, Cuba, Iran, North Korea and
Syria).
 
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related  Executive Order or list of designated Persons maintained by
OFAC or the U.S. Department of State or by the United Nations Security Council,
the European Union, any European Union member state or Her Majesty’s Treasury of
the United Kingdom, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person more than 50% owned or controlled by any
Person or Persons described in the preceding clauses (a) and (b).
 
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
 
“Screen Rate” means, in respect of the LIBO Rate for any Interest Period, or in
respect of any determination of the Alternate Base Rate pursuant to clause (c)
of the definition of such term, a rate per annum equal to the London interbank
offered rate as administered by the IBA for deposits in US Dollars (for delivery
on the first day of such Interest Period) with a term equivalent to the relevant
period as displayed on the Reuters screen page that displays such rate
(currently LIBOR01 or LIBOR02) (or, in the event such rate does not appear on a
page of the Reuters screen, on the appropriate page of such other information
service that publishes such rate as shall be selected by the Administrative
Agent from time to time in its reasonable discretion); provided that (a) if any
Screen Rate, determined as provided above, would be less than zero, such Screen
Rate shall be deemed to be zero and (b) if no Screen Rate shall be available for
a particular Interest Period but Screen Rates shall be available for maturities
both longer and shorter than such Interest Period, then the Screen Rate for such
Interest Period shall be the Interpolated Screen Rate.
 

--------------------------------------------------------------------------------

25
“SEC” means the United States Securities and Exchange Commission.
 
“Securities Act” means the United States Securities Act of 1933.
 
“Shape Security” means Shape Security, Inc., a Delaware corporation.
 
“Shape Security Acquisition” means the acquisition by the Company of Shape
Security pursuant to the Shape Security Acquisition Agreement.
 
“Shape Security Acquisition Agreement” means the Merger Agreement, dated as of
December 19, 2019, by and among the Company, Silhouette Merger Sub, Inc., a
Delaware corporation and a wholly owned subsidiary of the Company, Shape
Security and Shareholder Representative Services LLC, a Colorado limited
liability company, solely in its capacity as the security holder representative,
agent and attorney in fact of the Indemnifying Parties (as defined in the Shape
Security Acquisition Agreement), together with the annexes, exhibits and
schedules thereto and all related documents.
 
“Shape Security Acquisition Agreement Representations” means the representations
and warranties made by or with respect to Shape Security and its subsidiaries in
the Shape Security Acquisition Agreement as are material to the interests of the
Lenders (in their capacities as such), but only to the extent that the Company
(or any of its Affiliates) has the right (determined without regard to any
notice requirements) to terminate its obligations under the Shape Security
Acquisition Agreement or the right to elect not to consummate the Shape Security
Acquisition as a result of a breach of such representations and warranties in
the Shape Security Acquisition Agreement.
 
“Shape Security Debt Refinancing” means the repayment in full of all principal,
premium, if any, interest, fees and other amounts due or outstanding under the
Shape Security Existing Indebtedness, the termination of any commitments under
the Shape Security Existing Indebtedness and the discharge and release of all
Guarantees and Liens existing in connection therewith.
 
“Shape Security Existing Indebtedness” means (a) the Loan and Security
Agreement, dated as of May 18, 2017, between Shape Security and Silicon Valley
Bank, as amended by the First Amendment to Loan and Security Agreement, dated as
of October 4, 2017, the Second Amendment to Loan and Security Agreement, dated
as of May 24, 2018, and the Third Amendment to Loan and Security Agreement,
dated as of June 11, 2019, and (b) the Amended and Restated Mezzanine Loan and
Security Agreement, dated as of June 11, 2019, among Shape Security, Silicon
Valley Bank and West River Innovation Lending Fund VIII, L.P.
 

--------------------------------------------------------------------------------

26
“Shape Security Material Adverse Effect” means “Company Material Adverse Effect”
as defined in the Shape Security Acquisition Agreement as in effect on December
19, 2019.
 
“SOFR” means, with respect to any day, the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the NYFRB Website.
 
“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.
 
“Specified Representations” means the representations and warranties set forth
in Sections 3.01(a), 3.02, 3.03(c), 3.07, 3.09, 3.11 and the last sentence of
Section 3.12.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board of
Governors).  Such reserve percentages shall include those imposed pursuant to
such Regulation D.  Eurocurrency Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation.  The Statutory Reserve Rate shall be adjusted automatically on and
as of the effective date of any change in any reserve percentage.
 
“subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Voting Shares are at the time beneficially owned, directly, or indirectly
through one or more intermediaries, or both, by such Person.
 
“Subsidiary” means any subsidiary of the Company.
 
“Syndication Agent” means Bank of America, N.A., in its capacity as the
syndication agent for the credit facility established hereunder.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
and penalties applicable thereto.
 

--------------------------------------------------------------------------------

27
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
 
“Test Period” means, on any date of determination, the period of four
consecutive fiscal quarters of the Company most recently ended on or prior to
such date for which financial statements have been delivered, or are required to
have been delivered, pursuant to Section 5.01(a) or 5.01(b) or, if prior to the
date of the delivery of the first financial statements to be delivered pursuant
to Section 5.01(a) or 5.01(b), the most recent financial statements referred to
in Section 3.04(a).
 
“Transactions” means (a) the Financing Transactions, (b) the Shape Security
Acquisition, (c) the Shape Security Debt Refinancing and (d) the payment of fees
and expenses in connection with the foregoing.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for all purposes of this Agreement.
 
“US Dollars” or “US$” refers to lawful money of the United States of America.
 
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
 
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.14(f)(ii)(B)(3).
 
“Voting Shares” means, with respect to any Person, outstanding shares of capital
stock or other Equity Interests of any class of such Person entitled to vote in
the election of directors (or other governing body), or otherwise to participate
in the direction of the management and policies, of such Person, excluding
shares or other Equity Interests entitled so to vote or participate only upon
the happening of some contingency.
 
“wholly owned”, when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly owned subsidiary of such Person or any
combination thereof.
 

--------------------------------------------------------------------------------

28
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such term is
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
SECTION 1.02.  Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurocurrency Loan” or “Eurocurrency Borrowing”).
 
SECTION 1.03.  Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all real and personal, tangible and
intangible assets and properties.  The word “law” shall be construed as
referring to all statutes, rules, regulations, codes and other laws (including
official rulings and interpretations thereunder having the force of law or with
which affected Persons customarily comply), and all judgments, orders, writs and
decrees, of all Governmental Authorities.  Except as otherwise provided herein
and unless the context requires otherwise, (a) any definition of or reference to
any agreement, instrument or other document (including this Agreement and the
other Loan Documents) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified, and all references to any statute shall be construed as
referring to all rules, regulations, rulings and official interpretations
promulgated or issued thereunder, (c) any reference herein to any Person shall
be construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.
 
SECTION 1.04.  Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature used herein shall be construed in accordance with GAAP as in effect from
time to time; provided that (i) if the Company, by notice to the Administrative
Agent, shall request an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent or the Required Lenders, by notice to the Company, shall request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith and (ii) notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed (other than for purposes of Sections 3.04, 5.01(a) and 5.01(b)), and
all computations of amounts and ratios referred to herein shall be made, (A)
without giving effect to (x) any election under Financial Accounting Standards
Board Accounting Standards Codification 825 (or any other Accounting Standards
Codification having a similar result or effect) (and related interpretations) to
value any Indebtedness at “fair value”, as defined therein, or (y) any other
accounting principle that results in any Indebtedness being reflected on a
balance sheet at an amount less than the stated principal amount thereof, (B)
without giving effect to any treatment of Indebtedness in respect of convertible
debt instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification having a similar result or effect) (and
related interpretations) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof, and (C) without giving
effect to any change in accounting for leases resulting from the implementation
of Financial Accounting Standards Board ASU No. 2016-02, Leases (Topic 842), to
the extent that such change would require the recognition of right-of-use assets
and lease liabilities for any lease (or similar arrangement conveying the right
to use) that would not be classified as a capital lease under GAAP as in effect
on December 31, 2016.
 

--------------------------------------------------------------------------------

29
(b)  All pro forma computations required to be made hereunder giving effect to
any Material Acquisition, Material Disposition or other transaction shall be
calculated after giving pro forma effect thereto as if such transaction had
occurred on the first day of the period of four consecutive fiscal quarters
ending with the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, ending with the last fiscal quarter
included in the most recent financial statements referred to in
Section 3.04(a)), and, to the extent applicable, to the historical earnings and
cash flows associated with the assets acquired or disposed of and any related
incurrence or reduction of Indebtedness, all in accordance with Article 11 of
Regulation S-X under the Securities Act.  If any Indebtedness bears a floating
rate of interest and is being given pro forma effect, the interest on such
Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Hedging Agreement applicable to such Indebtedness if such Hedging
Agreement has a remaining term in excess of 12 months).
 
SECTION 1.05.  Interest Rates; LIBOR Notification. The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate.  The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market.  In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate.  As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans.  In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate.  Upon
the occurrence of a Benchmark Transition Event or an Early Opt-In Election,
Section 2.11(b) provides a mechanism for determining an alternative rate of
interest.  The Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “LIBO Rate” or with respect to
any alternative or successor rate thereto, or replacement rate thereof
(including (a) any such alternative, successor or replacement rate implemented
pursuant to Section 2.11(b), whether upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, and (b) the implementation of any
Benchmark Replacement Conforming Changes pursuant to Section 2.11(b)), including
whether the composition or characteristics of any such alternative, successor or
replacement reference rate will be similar to, or produce the same value or
economic equivalence of, the LIBO Rate or have the same volume or liquidity as
did the London interbank offered rate prior to its discontinuance or
unavailability.
 

--------------------------------------------------------------------------------

30
SECTION 1.06. Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.
 
SECTION 1.07.  Effectuation of Transactions. All references herein to the
Company and the Subsidiaries on the Closing Date shall be deemed to be
references to such Persons, and all the representations and warranties of the
Company contained in this Agreement on the Closing Date shall be deemed made, in
each case, after giving effect to the Transactions to occur on the Closing Date,
unless the context otherwise requires.
 
ARTICLE II

The Credits
 
SECTION 2.01.  Commitments. Subject to the terms set forth herein and the
conditions set forth in Article IV hereof, each Lender agrees to make a Loan in
US Dollars to the Company on the Closing Date in a principal amount not
exceeding its Commitment.  Amounts repaid or prepaid in respect of the Loans may
not be reborrowed.
 

--------------------------------------------------------------------------------

31
SECTION 2.02.  Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments.  The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.
 
(b)  Subject to Section 2.11, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Company may request in accordance herewith. 
Each Lender at its option may make any Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Company to repay such Loan
in accordance with the terms of this Agreement.
 
(c)  At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
US$1,000,000 and not less than US$5,000,000; provided that a Eurocurrency
Borrowing that results from a continuation of an outstanding Eurocurrency
Borrowing may be in an aggregate amount that is equal to such outstanding
Borrowing.  At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of US$1,000,000 and not less
than US$5,000,000.  Borrowings of more than one Type may be outstanding at the
same time; provided that there shall not at any time be more than a total of
five (or such greater number as may be agreed to by the Administrative Agent)
Eurocurrency Borrowings outstanding.
 
(d)  Notwithstanding any other provision of this Agreement, the Company shall
not be entitled to request, or to elect to convert to or continue, any
Eurocurrency Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.
 
SECTION 2.03.  Requests for Borrowings. To request a Borrowing, the Company
shall notify the Administrative Agent of such request by telephone or in writing
(a) in the case of a Eurocurrency Borrowing, not later than 11:00 a.m., New
York City time, two Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 11:00 a.m., New York City
time, on the day of the proposed Borrowing (or such later time on such day as
may be agreed to in writing by the Administrative Agent).  Each such telephonic
and written Borrowing Request shall be irrevocable and shall be made (or, if
telephonic, confirmed promptly) by hand delivery or facsimile or email to the
Administrative Agent of an executed written Borrowing Request; provided that
such Borrowing Request may be withdrawn by the Company by facsimile or e-mail
notice to the Administrative Agent, which must be received by the Administrative
Agent not later than 9:00 a.m., New York City time, on the requested date of
such Borrowing.  Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:
 

--------------------------------------------------------------------------------

32
(i) the aggregate amount of the requested Borrowing;
 
(ii) the date of such Borrowing, which shall be a Business Day;
 
(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
 
(iv) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
 
(v) the location and number of the account or accounts to which funds are to be
disbursed.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Company shall be
deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing. 
Notwithstanding anything to the contrary herein, the first Interest Period will
commence on the Closing Date and end on the date set forth in the Borrowing
Request dated as of January 17, 2019, and, for purposes of that Interest Period,
the LIBO Rate will be based on the Interpolated Screen Rate in respect of such
Interest Period.
 
SECTION 2.04.  Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 10:00 a.m., New York City time (or, in the case
of ABR Loans, such later time as shall be three hours after the delivery by the
Company of a Borrowing Request therefor in accordance with Section 2.03), in
each case, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders.  The Administrative Agent will
make such Loans available to the Company by promptly remitting the amounts so
received, in like funds, to an account of the Company.
 
(b)  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance on such assumption, make available to the Company a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Company severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Company to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the NYFRB Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation or (ii) in the case of a payment to be made by
the Company, the interest rate applicable to ABR Loans.  If the Company and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the Company
the amount of such interest paid by the Company for such period.  If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by the Company shall
be without prejudice to any claim the Company may have against a Lender that
shall have failed to make such payment to the Administrative Agent.
 

--------------------------------------------------------------------------------

33
SECTION 2.05.  Interest Elections. (a) Each Borrowing initially shall be of the
Type and, in the case of a Eurocurrency Borrowing, shall have an initial
Interest Period as specified in the applicable Borrowing Request or as otherwise
provided in Section 2.03.  Thereafter, the Company may elect to convert such
Borrowing to a Borrowing of a different Type or to continue such Borrowing and,
in the case of a Eurocurrency Borrowing, may elect Interest Periods therefor,
all as provided in this Section.  The Company may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.
 
(b)  To make an election pursuant to this Section, the Company shall notify the
Administrative Agent of such election by telephone or in writing by the time
that a Borrowing Request would be required under Section 2.03 if the Company
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election.  Each such telephonic and written
Interest Election Request shall be irrevocable and shall be made (or, if
telephonic, confirmed promptly) by hand delivery or facsimile to the
Administrative Agent of an executed written Interest Election Request.  Each
telephonic and written Interest Election Request shall specify the following
information in compliance with Section 2.02:
 
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
 
(iv) if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
 

--------------------------------------------------------------------------------

34
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Company shall be deemed to have
selected an Interest Period of one month’s duration.
 
(c)  Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.
 
(d)  If the Company fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as a
Eurocurrency Borrowing for an additional Interest Period of one month. 
Notwithstanding any contrary provision hereof, if an Event of Default under
clause (h) or (i) of Article VII has occurred and is continuing with respect to
the Company, or if any other Event of Default has occurred and is continuing and
the Administrative Agent, at the request of the Required Lenders, has notified
the Company of the election to give effect to this sentence on account of such
other Event of Default, then, in each such case, so long as such Event of
Default is continuing, (i) no outstanding Borrowing may be converted to or
continued as a Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
 
SECTION 2.06. Termination of Commitments. Unless previously terminated, the
Commitment of each Lender shall automatically terminate immediately after the
making of the Loan by such Lender on the Closing Date.
 
SECTION 2.07. Repayment of Loans; Amortization of Term Loans; Evidence of Debt.
(a)The Company hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan of such Lender on the Maturity Date.
 
(b)  The Company shall repay Borrowings on the first Business Day after the last
day of each December, March, June and September, beginning with the first such
Business Day to occur after June 30, 2020 and ending with the last such day to
occur prior to the Maturity Date, in an aggregate principal amount for each such
date equal to 1.25% of the sum of the aggregate principal amount of the Loans
made on the Closing Date (as such amounts may be adjusted pursuant to
paragraph (c) of this Section).
 
(c)  Any prepayment of a Borrowing pursuant to Section 2.08(a) shall be applied
to reduce the subsequent scheduled repayments of the Borrowings to be made
pursuant to this Section in the manner specified by the Company in the notice of
prepayment relating thereto (or, if no such manner is specified in such notice,
in direct order of maturity).
 
(d)  Prior to any repayment of any Borrowings under this Section, the Company
shall select the Borrowing or Borrowings to be repaid and shall notify the
Administrative Agent by telephone (confirmed by hand delivery, facsimile or
email) or in writing of such selection.  Each repayment of a Borrowing shall be
applied ratably to the Loans included in the repaid Borrowing.  Repayments of
Borrowings shall be accompanied by accrued interest on the amounts repaid.
 

--------------------------------------------------------------------------------

35
(e)  The records maintained by the Administrative Agent and the Lenders shall
(in the case of the Lenders, to the extent they are not inconsistent with the
records maintained by the Administrative Agent pursuant to Section 9.04(b)(iv))
be prima facie evidence of the existence and amounts of the obligations of the
Company in respect of the Loans, interest and fees due or accrued hereunder;
provided that the failure of the Administrative Agent or any Lender to maintain
such records or any error therein shall not in any manner affect the obligation
of the Company to pay any amounts due hereunder in accordance with the terms of
this Agreement.
 
(f)  Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Company shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form approved by the Administrative Agent.  Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein and its registered
assigns.
 
SECTION 2.08.  Prepayment of Loans. (a) The Company shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty, subject to the requirements of this Section.
 
(b)  The Company shall notify the Administrative Agent by telephone (confirmed
by hand delivery, email or facsimile) or in writing of any optional prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of
prepayment, and (ii) in the case of prepayment of an ABR Borrowing, not later
than 11:00 a.m., New York City time, one Business Day before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the Borrowing or Borrowings to be prepaid and the principal
amount of each such Borrowing or portion thereof to be prepaid; provided that a
notice of optional prepayment of Borrowings may state that such notice is
conditioned upon the occurrence of one or more events specified therein, in
which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified date of prepayment) if such
condition is not satisfied.  Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02.  Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing.  Prepayments shall be accompanied by
accrued interest on the amounts prepaid.
 
SECTION 2.09.  Fees. The Company agrees to pay to the Administrative Agent, for
its own account, fees payable in the amounts and at the times separately agreed
upon between the Company and the Administrative Agent.  All such fees shall be
paid on the dates due, in immediately available funds, to the Administrative
Agent and all such fees paid shall not be refundable under any circumstances.
 

--------------------------------------------------------------------------------

36
SECTION 2.10.  Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.
 
(b)  The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
 
(c)  Notwithstanding the foregoing, if any principal of or interest on any Loan
or any other amount payable by the Company hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2.00% per annum plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of overdue interest on any Loan or any other
amount, 2.00% per annum plus the rate applicable to ABR Loans, as provided in
paragraph (a) of this Section.
 
(d)  Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of a Eurocurrency Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.
 
(e)  All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).  The applicable Alternate Base Rate or Adjusted
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
 
SECTION 2.11.  Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurocurrency Borrowing:
 
(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period (including because
the Screen Rate is not available or published on a current basis), provided that
no Benchmark Transition Event shall have occurred at such time; or
 
(ii) the Administrative Agent is advised by the Required Lenders that because of
a change in circumstances affecting the Eurocurrency market generally the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making, continuing, converting or
maintaining their Loans included in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Company and the Lenders as promptly as practicable thereafter
and, until the Administrative Agent notifies the Company and the Lenders that
the circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and such Borrowing shall continue as an ABR Borrowing and (B) if any Borrowing
Request requests a Eurocurrency Borrowing, such Borrowing shall be made as an
ABR Borrowing.
 

--------------------------------------------------------------------------------

37
(b) (i) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Company may amend this
Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m., New York City time, on the fifth Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Company, so long as the Administrative Agent has not received, by such time,
written notice of objection to such proposed amendment from Lenders comprising
the Required Lenders; provided that, with respect to any proposed amendment
containing any SOFR-Based Rate, the Lenders shall be entitled to object only to
the Benchmark Replacement Adjustment contained therein.  Any such amendment with
respect to an Early Opt-in Election will become effective on the date that
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Lenders consent to such amendment.  No
replacement of the LIBO Rate with a Benchmark Replacement will occur prior to
the applicable Benchmark Transition Start Date.
 
(ii) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent, in consultation with the Company, will have the right to
make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement.
 
(iii) The Administrative Agent will promptly notify the Company and the Lenders
of (A) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (B) the implementation of any Benchmark
Replacement, (C) the effectiveness of any Benchmark Replacement Conforming
Changes and (D) the commencement or conclusion of any Benchmark Unavailability
Period.
 
(iv) Upon the Company’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (A) any request pursuant to Section 2.05 for a conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurocurrency
Borrowing shall be ineffective, and, on the last day of the then current
Interest Period applicable thereto, such Borrowing shall be continued as an ABR
Borrowing, and (B) any request pursuant to Section 2.03 for a Eurocurrency
Borrowing shall be deemed to be a request for an ABR Borrowing.
 

--------------------------------------------------------------------------------

38
(v) Any determination, decision or election that may be made by the
Administrative Agent or the Lenders pursuant to this Section 2.11, including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.11.
 
SECTION 2.12.  Increased Costs; Illegality. (a) If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate);
 
(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or the Loans made by
such Lender; or
 
(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of the term
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any Loan, or to reduce the
amount of any sum received or receivable by such Lender or other Recipient
hereunder (whether of principal, interest or any other amount) then, from time
to time within 10 days following request of such Lender or other Recipient
(accompanied by a certificate in accordance with paragraph (c) of this Section),
the Company will pay to such Lender or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender or other Recipient
for such additional costs or expenses incurred or reduction suffered; provided
that such Lender or other Recipient shall only be entitled to seek such
additional amounts if such Person is generally seeking the payment of similar
additional amounts from similarly situated borrowers in comparable credit
facilities to the extent it is entitled to do so.
 

--------------------------------------------------------------------------------

39
(b)  If any Lender determines that any Change in Law affecting such Lender or
any lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity), then, from time to time within 10 days following request of such
Lender (accompanied by a certificate in accordance with paragraph (c) of this
Section), the Company will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered; provided that such Lender shall only be entitled to seek
such additional amounts if such Person is generally seeking the payment of
similar additional amounts from similarly situated borrowers in comparable
credit facilities to the extent it is entitled to do so.
 
(c)  A certificate of a Lender setting forth the basis for and, in reasonable
detail (to the extent practicable), computation of the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section shall be delivered to the
Company and shall be conclusive absent manifest error.  The Company shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
 
(d)  Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Company shall not be required to compensate
a Lender pursuant to this Section for any increased costs or expenses incurred
or reductions suffered more than 180 days prior to the date that such Lender
notifies the Company of the Change in Law giving rise to such increased costs or
expenses or reductions and of such Lender’s intention to claim compensation
therefor; provided further that if the Change in Law giving rise to such
increased costs, expenses or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
 
(e)  If any Lender determines that any Change in Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for such
Lender or the applicable lending office of such Lender to make, maintain or fund
any Eurocurrency Loan or to charge interest with respect to any Loan, or to
determine or charge interest rates, based upon the LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, US Dollars in the
London interbank market, then, upon notice thereof by such Lender to the Company
and the Administrative Agent, (i) any obligation of such Lender to make,
maintain or fund any Eurocurrency Loan, or to continue any Eurocurrency Loan or
convert any ABR Loan into a Eurocurrency Loan, or to charge interest with
respect to any Loan, or to determine or charge interest rates, based upon the
LIBO Rate, in each case, shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining ABR Loans the interest rate on
which is determined by reference to the Adjusted LIBO Rate component of the
Alternate Base Rate, the interest rate on the ABR Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted LIBO Rate component of the Alternate Base
Rate, in each case until such Lender notifies the Administrative Agent and the
Company that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (A) the Company shall, upon demand from
such Lender (with a copy to the Administrative Agent) prepay or, if applicable,
convert all Eurocurrency Loans of such Lender to ABR Loans (the interest rate on
the ABR Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Adjusted LIBO
Rate component of the Alternate Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Eurocurrency Loans and (B) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
LIBO Rate, the Administrative Agent shall during the period of such suspension
compute the Alternate Base Rate applicable to such Lender without reference to
the Adjusted LIBO Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the LIBO Rate.  Upon any such
prepayment or conversion, the Company shall also pay accrued interest on the
amount so prepaid or converted.
 

--------------------------------------------------------------------------------

40
SECTION 2.13.  Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert or
continue any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (whether or not such notice may be revoked in accordance with
the terms hereof), (d) the failure to prepay any Eurocurrency Loan on a date
specified therefor in any notice of prepayment given by the Company (whether or
not such notice may be revoked in accordance with the terms hereof) or (e) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Company pursuant to
Section 2.16, then, in any such event, the Company shall compensate each Lender
for the loss, cost and expense attributable to such event (but not lost profits)
within 10 days following request of such Lender (accompanied by a certificate
described below in this Section).  Such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest that would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan (but not including the Applicable Rate
applicable thereto), for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate such Lender would bid
if it were to bid, at the commencement of such period, for US Dollar deposits of
a comparable amount and period from other banks in the London interbank market. 
A certificate of any Lender delivered to the Company and setting forth the basis
for and, in reasonable detail (to the extent practicable), computation of any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be conclusive absent manifest error.  The Company shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
 

--------------------------------------------------------------------------------

41
SECTION 2.14.  Taxes. (a) Payments Free of Taxes.  Any and all payments by or on
account of any obligation of the Company under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Company shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
 
(b)  Payment of Other Taxes by the Company.  The Company shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse the Administrative Agent for
the payment of, any Other Taxes.
 
(c)  Evidence of Payment.  As soon as practicable after any payment of Taxes by
the Company to a Governmental Authority pursuant to this Section, the Company
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
(d)  Indemnification by the Company.  The Company shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Company by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
 
(e)  Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Company has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Company to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c)(ii) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
 

--------------------------------------------------------------------------------

42
(f)  Status of Lenders.
 
(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Company and the Administrative Agent, at the time or times reasonably requested
by the Company or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Company or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company and the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.14(f)(ii)(A), 2.14(f)(ii)(B) or 2.14(f)(ii)(D)) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
 
(ii) Without limiting the generality of the foregoing:
 
(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or about the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Company or the Administrative Agent), executed copies of IRS Form
W-9 certifying that such Lender is exempt from U.S. Federal backup withholding
tax;
 
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or about the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Company or the Administrative Agent),
whichever of the following is applicable:
 
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
 

--------------------------------------------------------------------------------

43
(2) executed copies of IRS Form W-8ECI;
 
(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 871(h)(3)(B)
of the Code, or a “controlled foreign corporation” related to the Company as
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W 8BEN-E;
or
 
(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W
8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;
 
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or about the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Company or the Administrative Agent),
executed copies of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. Federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Company or the Administrative Agent to determine
the withholding or deduction required to be made; and
 
(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Taxes imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.



--------------------------------------------------------------------------------

44
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.


(g)  Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
 
(h)  For purposes of this Section, the term “applicable law” includes FATCA.
 
SECTION 2.15.  Payments Generally; Pro Rata Treatment; Sharing of Setoffs. (a)
The Company shall make each payment required to be made by it hereunder or under
any other Loan Document prior to the time required hereunder or under such other
Loan Document for such payment (or, if no such time is expressly required, prior
to 2:00 p.m., New York City time), on the date when due, in immediately
available funds, without any defense, setoff, recoupment or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to such account as may be specified by the Administrative Agent,
except that payments pursuant to Sections 2.12, 2.13, 2.14 and 9.03 shall be
made directly to the Persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the Persons specified therein.  The
Administrative Agent shall distribute any such payment received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments under each Loan Document shall be made in US Dollars.
 

--------------------------------------------------------------------------------

45
(b)  If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied towards payment of the amounts
then due hereunder ratably among the parties entitled thereto, in accordance
with the amounts then due to such parties.
 
(c)  If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall notify the Administrative Agent of such fact and shall purchase
(for cash at face value) participations in the Loans of other Lenders to the
extent necessary so that the amount of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amounts of principal of and
accrued interest on their Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to any payment
made by the Company pursuant to and in accordance with the express terms of this
Agreement (for the avoidance of doubt, as in effect from time to time) or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any Person that is an Eligible Assignee (as
such term is defined herein from time to time).  The Company consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Company rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of the Company in the amount of such participation.
 
(d)  Unless the Administrative Agent shall have received notice from the Company
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders that the Company will not make such payment, the
Administrative Agent may assume that the Company has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due.  In such event, if the Company has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the NYFRB Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation.


--------------------------------------------------------------------------------

46
(e)  If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations in
respect of such payment until all such unsatisfied obligations have been
discharged.
 
(f)  In the event that any financial statements delivered under Section 5.01(a)
or 5.01(b), or any Compliance Certificate delivered under Section 5.01(c), shall
prove to have been materially inaccurate, and such inaccuracy shall have
resulted in the payment of any interest at rates lower than those that were in
fact applicable for any period (based on the actual Leverage Ratio), then, if
such inaccuracy is discovered prior to the repayment in full of the principal of
all Loans, the Company shall pay to the Administrative Agent, for distribution
to the Lenders as their interests may appear, the accrued interest that should
have been paid but were not paid as a result of such inaccuracy.
 
SECTION 2.16.   Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.12 (or gives a notice under Section
2.12(e)), or if the Company is required to pay any Indemnified Taxes or
additional amounts to any Lender or to any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall (at the
request of the Company) use commercially reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
and delegate its rights and obligations hereunder to another of its offices,
branches or Affiliates if, in the judgment of such Lender, such designation or
assignment and delegation (i) would eliminate or reduce amounts payable pursuant
to Section 2.12 or 2.14, as the case may be, in the future (or, in the case of a
notice under Section 2.12(e), would eliminate the illegality referred to in such
Section) and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment and delegation within 10 days
following request of such Lender (accompanied by reasonable (to the extent
practicable) back-up documentation relating thereto).
 

--------------------------------------------------------------------------------

47
(b)  If (i) any Lender requests compensation under Section 2.12 (or gives a
notice under Section 2.12(e)), (ii) the Company is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, (iii) any
Lender has become a Defaulting Lender, (iv) any Lender is a Disqualified
Institution or (v) any Lender has failed to consent to a proposed amendment,
waiver or other modification that under Section 9.02 requires the consent of all
the Lenders (or all the affected Lenders) and with respect to which the Required
Lenders shall have granted their consent, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04, it being understood
that the processing and recordation fee referred to in such Section shall be
paid by the Company or the assignee (and the assignor Lender shall not be
responsible therefor)), all its interests, rights (other than its existing
rights to payments pursuant to Section 2.12 or 2.14) and obligations under this
Agreement and the other Loan Documents to an Eligible Assignee that shall assume
such obligations (which may be another Lender, if a Lender accepts such
assignment and delegation); provided that (A) the Company shall have received
the prior written consent of the Administrative Agent, which consent shall not
be unreasonably withheld, conditioned or delayed, (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon and all other amounts payable to it hereunder from the
assignee (in the case of such principal and accrued interest and fees) or the
Company (in the case of all other amounts), (C) in the case of any such
assignment and delegation resulting from a claim for compensation under
Section 2.12 or payments required to be made pursuant to Section 2.14, such
assignment will result in a reduction in such compensation or payments, (D) such
assignment does not conflict with applicable law and (E) in the case of any such
assignment and delegation resulting from the failure to provide a consent, the
assignee shall have given such consent and, as a result of such assignment and
delegation and any contemporaneous assignments and delegations and consents, the
applicable amendment, waiver, discharge or termination can be effected.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver or consent by such Lender or otherwise,
the circumstances entitling the Company to require such assignment and
delegation have ceased to apply.  Each party hereto agrees that an assignment
and delegation required pursuant to this paragraph (b) may be effected pursuant
to an Assignment and Assumption executed by the Company, the Administrative
Agent and the assignee and that the Lender required to make such assignment and
delegation need not be a party thereto.
 
SECTION 2.17.   Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a) the Commitment and the Loans of such Defaulting Lender shall not be included
in determining whether the Required Lenders or any other requisite Lenders have
taken or may take any action hereunder or under any other Loan Document
(including any consent to any amendment, waiver or other modification pursuant
to Section 9.02); provided that any amendment, waiver or other modification
requiring the consent of all Lenders or all Lenders affected thereby shall,
except as otherwise provided in Section 9.02, require the consent of such
Defaulting Lender in accordance with the terms hereof; and



--------------------------------------------------------------------------------

48
(b) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 2.15(c) shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by such Defaulting Lender to the Administrative Agent hereunder; second, as the
Company may request (so long as no Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; third, if so determined by the Administrative Agent and the Company, to
be held in a deposit account and released in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default
exists, to the payment of any amounts owing to the Company as a result of any
judgment of a court of competent jurisdiction obtained by the Company against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share and (y)
such Loans were made at a time when the conditions set forth in Article IV were
satisfied or waived, such payment shall be applied solely to pay the Loans of
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with their respective Commitments. 
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender
pursuant to this Section shall be deemed paid to and redirected by such
Defaulting Lender, and such Defaulting Lender irrevocably consents hereto.


In the event that the Administrative Agent and the Company each agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date such Lender shall take such actions as
the Administrative Agent may determine to be appropriate in connection with such
Lender ceasing to be a Defaulting Lender, and such Lender shall thereupon cease
to be a Defaulting Lender (but all amendments, waivers or modifications effected
without its consent in accordance with the provisions of Section 9.02 and this
Section during such period shall be binding on it).
 
The rights and remedies against, and with respect to, a Defaulting Lender under
this Section are in addition to, and cumulative and not in limitation of, all
other rights and remedies that the Administrative Agent, any Lender or the
Company may at any time have against, or with respect to, such Defaulting
Lender.
 
ARTICLE III

Representations and Warranties
 
The Company represents and warrants to the Lenders, on the Closing Date, that:
 
SECTION 3.01.  Organization; Powers.  The Company (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all power and authority and all Governmental Approvals
required for the ownership and operation of its properties and the conduct of
its business as now conducted and (c) is qualified to do business and is in good
standing, in every jurisdiction where such qualification is required, in each
case under clauses (b) and (c) above, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.
 

--------------------------------------------------------------------------------

49
SECTION 3.02.   Authorization; Enforceability.  The Financing Transactions to be
entered into by the Company are within the Company’s corporate powers and have
been duly authorized by all necessary corporate and, if required, shareholder
action of the Company.  This Agreement has been duly executed and delivered by
the Company and constitutes a legal, valid and binding obligation of the
Company, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium, winding-up or
other laws affecting creditors’ rights generally and to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
 
SECTION 3.03.   Governmental Approvals; Absence of Conflicts.  The Financing
Transactions (a) do not require any consent or approval of, registration or
filing with or any other action by any Governmental Authority, except such as
have been obtained or made and are in full force and effect, (b) will not
violate any applicable law, including any order of any Governmental Authority,
(c) will not violate the articles of incorporation or bylaws of the Company, (d)
will not violate or result (alone or with notice or lapse of time or both) in a
default under any agreement or instrument binding upon the Company or any
Subsidiary or any of their assets, and (e) will not result in the creation or
imposition of any Lien on any asset of the Company or any Subsidiary, other than
Liens permitted under Section 6.02, in each case under clause (a), (b) and (d)
above, except to the extent that any of the foregoing would not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.04.   Financial Condition; No Material Adverse Change.  (a)  The
Company has heretofore made available to the Lenders its consolidated balance
sheet and related consolidated statements of income, shareholders’ equity and
cash flows as of and for the fiscal year ended September 30, 2019, audited by
and accompanied by the opinion of PricewaterhouseCoopers LLP.  Such financial
statements present fairly, in all material respects, the financial position,
results of operations and cash flows of the Company and its consolidated
Subsidiaries as of such date and for such period in accordance with GAAP.
 
(b)  Since September 30, 2019, there has been no event or condition that has
resulted, or would reasonably be expected to result, in a material adverse
change in the business, assets, liabilities, operations or financial condition
of the Company and the Subsidiaries, taken as a whole.
 
SECTION 3.05.  Litigation and Environmental Matters.  (a)  There are no actions,
suits or proceedings by or before any Governmental Authority or arbitrator
pending against or, to the knowledge of the Company, threatened in writing
against the Company or any Subsidiary that would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
 

--------------------------------------------------------------------------------

50
(b)  Except with respect to any matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, neither
the Company nor any Subsidiary (i) has failed to comply with any Environmental
Law or to obtain, maintain or comply with any Governmental Approval required
under any Environmental Law, (ii) is subject to any Environmental Liability or
(iii) has received written notice of any claim with respect to any Environmental
Liability.
 
SECTION 3.06.   Anti-Corruption Laws and Sanctions.  The Company has implemented
and maintains in effect policies and procedures designed to promote compliance
in all material respects by the Company and the Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Company and the Subsidiaries and their
respective officers and directors and, to the knowledge of the Company, their
respective employees and agents are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects.  None of (a) the Company or any
Subsidiary or any of their respective directors or officers or, to the knowledge
of the Company, their respective employees, or (b) to the knowledge of the
Company, any agent of the Company or any Subsidiary that will act in any
capacity in connection with or benefit from any credit facility established
hereby, is a Sanctioned Person.
 
SECTION 3.07.   Investment Company Status.  The Company is not an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.
 
SECTION 3.08.   ERISA.  No ERISA Events have occurred or are reasonably expected
to occur that would, in the aggregate, reasonably be expected to result in a
Material Adverse Effect.  The Company and each ERISA Affiliate is in compliance
in all material respects with the presently applicable provisions of ERISA and
the Code with respect to each Plan, except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Except as
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect, neither the Company nor any ERISA Affiliate has (a)
sought a waiver of the minimum funding standard under Section 412 of the Code in
respect of any Plan, (b) failed to make any contribution or payment to any Plan
or Multiemployer Plan, or made any amendment to any Plan that has resulted or
could result in the imposition of a Lien or the posting of a bond or other
security under ERISA or the Code, or (c) incurred any liability under Title IV
of ERISA other than a liability to the PBGC for premiums under Section 4007 of
ERISA that are not past due.  The assets of the Company are not and will not be
“plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section
3(42) of ERISA) of one or more Plans during the term of the Loans and the
Commitments.
 
SECTION 3.09.   Solvency.  On the Closing Date, immediately after giving effect
to the Transactions to occur on such date, including the making of the Loans and
the application of the proceeds thereof, (a) the fair value of the assets of the
Company and the Subsidiaries, on a consolidated basis, will exceed their debts
and liabilities, subordinated, contingent or otherwise, (b) the present fair
saleable value of the property of the Company and the Subsidiaries, on a
consolidated basis, will be greater than the amount that will be required to pay
the probable liabilities on their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured, (c) the Company and the Subsidiaries, on a consolidated basis, will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured and (d) the Company
and the Subsidiaries, on a consolidated basis, will not have an unreasonably
small capital with which to conduct the businesses in which they are engaged as
such businesses are now conducted and proposed to be conducted following the
date hereof.  For purposes of this Section, the amount of the contingent
liabilities of the Company and the Subsidiaries at any time shall be computed at
the amount that, in light of all the facts and circumstances existing as of the
date hereof, represents the amount that can reasonably be expected to become an
actual or matured liability.
 

--------------------------------------------------------------------------------

51
SECTION 3.10.   Disclosure.  All written information (other than any projections
and forward-looking statements and information of a general economic or
industry-specific nature) furnished by or on behalf of the Company to the
Administrative Agent, any Arranger or any Lender in connection with the
negotiation of this Agreement does not or will not, when furnished and taken as
a whole after giving effect to all supplements and updates theretofore
furnished, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made.  Any projections that have been furnished by or on behalf of the
Company to the Administrative Agent, any Arranger or any Lender in connection
with the negotiation of this Agreement have been prepared in good faith based
upon assumptions that are believed by the Company to be reasonable at the time
made and at the time such projections are furnished to the Administrative Agent,
any Arranger or any Lender, it being recognized that projections are subject to
significant uncertainties and contingencies, many of which are beyond the
Company’s control and are not to be viewed as facts, that actual results during
the period or periods covered by the projections may differ from the projected
results, that such differences may be material and that no assurance can be
given that any projection will be realized.
 
SECTION 3.11.   Federal Reserve Regulations.  Neither the Company nor any
Subsidiary is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors), or extending credit for the
purpose of purchasing or carrying margin stock.  No part of the proceeds of the
Loans will be used, directly or indirectly, for any purpose that violates
(including on the part of any Lender) any of the regulations of the Board of
Governors, including Regulations U and X.
 
SECTION 3.12.   Use of Proceeds.  The Company will use the proceeds of the Loans
solely to finance the Shape Security Acquisition and the payment of fees and
expenses related to the Transactions.  The Company will not request any
Borrowing, and the Company will not use, and will procure that the Subsidiaries
and its or their respective directors, officers, employees and agents will not
use, the proceeds of any Borrowing (a) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (b) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(c) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.
 

--------------------------------------------------------------------------------

52
SECTION 3.13.   EEA Financial Institutions.  The Company is not an EEA Financial
Institution.
 
ARTICLE IV

Conditions Precedent
 
The effectiveness of this Agreement and the obligations of the Lenders to make
Loans hereunder are subject to receipt by the Administrative Agent of a
Borrowing Request for the Loans in accordance with Section 2.03 and the
satisfaction (or waiver in accordance with Section 9.02) of the following
conditions:
 
(a) The Shape Security Acquisition shall have been (or, substantially
concurrently with the funding of the Loans on the Closing Date, shall be)
consummated in all material respects in accordance with the terms of the Shape
Security Acquisition Agreement.  The Shape Security Acquisition Agreement shall
not have been amended or modified in any respect, or any provision or condition
therein waived, or any consent granted thereunder (directly or indirectly), by
the Company or any of the Subsidiaries, if such amendment, modification, waiver
or consent would be material and adverse to the interests of the Lenders or the
Arrangers (in their capacities as such) without the prior written consent of the
Arrangers (such consent not to be unreasonably withheld, delayed or
conditioned), it being agreed that any amendment or modification to the
definition of the term “Company Material Adverse Effect” in the Shape Security
Acquisition Agreement will be deemed to be material and adverse to the interests
of the Lenders and the Arrangers; provided that (i) any reduction in the
purchase price for the Shape Security Acquisition shall be deemed not to be
materially adverse to the Lenders or the Arrangers so long as any such reduction
of the total purchase price for the Shape Security Acquisition is applied to
reduce the amount of the Commitments and (ii) any increase in the purchase price
shall be deemed to be not materially adverse to the Lenders or the Arrangers so
long as such increase is not funded with additional Indebtedness.


(b) No Shape Security Material Adverse Effect shall have occurred that is
continuing.


(c) Substantially concurrently with the consummation of the Shape Security
Acquisition, the Shape Security Debt Refinancing shall be consummated, and the
Arrangers shall receive customary payoff documentation in respect thereof.



--------------------------------------------------------------------------------

53
(d) The Arrangers shall have received (i) audited consolidated financial
statements of the Company, prepared in accordance with GAAP, for the most recent
fiscal year ended at least 60 days prior to the Closing Date (and the related
audit reports), (ii) unaudited consolidated financial statements of the Company,
prepared in accordance with GAAP, for any fiscal quarter (other than the fourth
fiscal quarter) ended after the date of its most recent audited financial
statements delivered pursuant to clause (i) above and more than 40 days prior to
the Closing Date and (iii) any Required Financial Statements (as defined in the
Shape Security Acquisition Agreement as in effect on December 19, 2019) received
by the Company from Shape Security after December 19, 2019 and prior to the
Closing Date.  For purposes of clause (i) above, the Arrangers acknowledge that
they have received the audited consolidated financial statements of the Company
(and the related audit reports) for the fiscal year ended September 30, 2019
(provided that a subsequent Form 8-K, Item 4.02 has not been filed with respect
to such financial statements).


(e) The Administrative Agent shall have received from the Company (i) a
counterpart of this Agreement executed by the Company or (ii) written evidence
satisfactory to the Administrative Agent (which may include facsimile
transmission or other electronic imaging) that the Company has signed a
counterpart of this Agreement.


(f) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent and the Lenders and dated the Closing Date) of (i)
Skadden, Arps, Slate, Meagher & Flom LLP, primary counsel for the Company, and
(ii) Perkins Coie LLP, Washington counsel for the Company, each in form and
substance customary for financings of this type.


(g) The Administrative Agent shall have received a certificate of the Company,
dated the Closing Date and executed by the secretary or an assistant secretary
of the Company and in form and substance customary for financings of this type,
attaching (i) a copy of the articles of incorporation of the Company, which
shall, to the extent applicable, be certified as of the Closing Date or a recent
date prior thereto by the appropriate Governmental Authority, and the bylaws of
the Company, (ii) signature and incumbency certificates of the officers of the
Company executing any Loan Document, (iii) resolutions of the board of directors
of the Company approving and authorizing the execution, delivery and performance
of the Loan Documents, certified as of the Closing Date by such secretary or
assistant secretary as being in full force and effect without modification or
amendment, and (iv) a good standing certificate from the applicable Governmental
Authority of the State of Washington, dated the Closing Date or a recent date
prior thereto.


(h) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the chief executive officer or the chief financial
officer of the Company, certifying as to (i) satisfaction of the conditions
precedent set forth in (A) the first sentence of clause (a) of this Article IV
and (B) sub-clause (ii) of clause (i) of this Article IV and (ii) the absence of
any amendment or modification of, or waiver of consent under, the Shape Security
Acquisition Agreement, in each case, that has not been publicly disclosed or
otherwise made available to the Arrangers.



--------------------------------------------------------------------------------

54
(i) At the time of and after giving effect to the borrowing of the Loans on the
Closing Date and application of the proceeds thereof, (i) the Shape Security
Acquisition Agreement Representations shall be true and correct and (ii) the
Specified Representations shall be true and correct in all material respects;
provided that the condition under clause (i) above shall be deemed satisfied
unless the Company has (or an Affiliate of the Company has) the right
(determined without regard to any notice requirement) to terminate its
obligations under the Shape Security Acquisition Agreement or the right to elect
not to consummate the Shape Security Acquisition as a result of a breach of
representations and warranties referred to in the definition of “Shape Security
Acquisition Agreement Representations”.


(j) The Company shall have paid (or shall have authorized the deduction from the
proceeds of the funding of the Loans for) all fees, expenses and other amounts
payable by it under the Commitment Letter and the Fee Letters on or prior to the
Closing Date (in the case of expenses and other amounts, solely to the extent
invoiced at least two Business Days prior to the Closing Date).


(k) The Administrative Agent shall have received a certificate substantially in
the form of Exhibit E from the Company executed by its chief financial officer.


(l) The Lenders shall have received, at least five Business Days prior to the
Closing Date, all documentation and other information with respect to the
Company reasonably requested by the Lenders in writing to the Company at least
10 Business Days prior to the Closing Date that is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the USA PATRIOT Act and
the Beneficial Ownership Regulation.


The Administrative Agent shall notify the Company and the Lenders of the Closing
Date, and such notice shall be conclusive and binding.
 
ARTICLE V

Affirmative Covenants
 
Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees and other amounts payable hereunder
(other than contingent obligations for indemnification, expense reimbursement,
tax gross-up or yield protection as to which no claim has been made) shall have
been paid in full, the Company covenants and agrees with the Lenders that:
 
SECTION 5.01.   Financial Statements and Other Information.  The Company will
furnish to the Administrative Agent, on behalf of each Lender:
 

--------------------------------------------------------------------------------

55
(a) within 90 days after the end of each fiscal year of the Company, commencing
with the fiscal year ending September 30, 2020, its audited consolidated balance
sheet and related consolidated statements of income, shareholders’ equity and
cash flows as of the end of and for such fiscal year, setting forth in each case
in comparative form the figures for the prior fiscal year, all audited by and
accompanied by the opinion of PricewaterhouseCoopers LLP or another independent
registered public accounting firm of recognized national standing (without a
“going concern” or like qualification, exception or emphasis (other than any
qualification, exception or emphasis with respect to or resulting from (i) an
upcoming scheduled final maturity of any Indebtedness occurring within one year
from the date such opinion is delivered or (ii) any potential inability to
satisfy any financial covenant on a future date or in a future period) and
without any qualification, exception or emphasis as to the scope of such audit)
to the effect that such consolidated financial statements present fairly, in all
material respects, the financial position, results of operations and cash flows
of the Company and its consolidated Subsidiaries on a consolidated basis as of
the end of and for such year in accordance with GAAP;


(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, its consolidated balance sheet as of the end of
such fiscal quarter, the related consolidated statement of income for such
fiscal quarter and the then elapsed portion of the fiscal year and the related
statement of cash flows for the then elapsed portion of the fiscal year, in each
case setting forth in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the prior
fiscal year, all certified by a Financial Officer of the Company as presenting
fairly, in all material respects, the financial position, results of operations
and cash flows of the Company and its consolidated Subsidiaries on a
consolidated basis as of the end of and for such fiscal quarter or, as
applicable, such portion of the fiscal year in accordance with GAAP, subject to
normal year-end audit adjustments and the absence of certain footnotes;


(c) concurrently with each delivery of financial statements under clause (a)
or (b) above, a completed Compliance Certificate signed by a Financial Officer
of the Company, (i) certifying as to whether a Default has occurred and is
continuing on such date and, if a Default has occurred and is continuing on such
date, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, and (ii) setting forth reasonably detailed
calculations of the financial covenant in Section 6.05;


(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the SEC or with any national securities exchange;


(e) promptly following a request therefor, any documentation or other
information that a Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the USA PATRIOT
Act and the Beneficial Ownership Regulation; and



--------------------------------------------------------------------------------

56
(f) promptly after any request therefor, such other information regarding the
operations, business affairs, assets, liabilities (including contingent
liabilities) and financial condition of the Company or any Subsidiary, or
compliance with the terms of any Loan Document, as the Administrative Agent or
any Lender (through the Administrative Agent) may reasonably request in writing,
provided that the Company shall not be required to provide any such information
to the extent that the provision thereof would violate any attorney-client
privilege, law, rule or regulation or any confidentiality obligation binding on
the Company and/or any Subsidiary (so long as such confidentiality obligation
was not entered into in contemplation of preventing such information from being
provided and the Company and the applicable Subsidiary use commercially
reasonable efforts to obtain a waiver of any such confidentiality obligation),
provided further that the Company shall provide the Administrative Agent with
notice of the existence of any such information that is being withheld.


Information required to be delivered pursuant to clause (a), (b) or (d) of this
Section shall be deemed to have been delivered to the Administrative Agent and
the Lenders if such information, or one or more annual or quarterly reports
containing such information, shall have been posted by the Administrative Agent
on a Platform or shall be available on the website of the SEC at
http://www.sec.gov.  Information required to be delivered pursuant to this
Section to the Administrative Agent may also be delivered by electronic
communications pursuant to procedures approved by the Administrative Agent.
 
SECTION 5.02.   Notices of Material Events.  Promptly after any Responsible
Officer of the Company obtains knowledge thereof, the Company will furnish to
the Administrative Agent written notice of the following:
 
(a) the occurrence of any Default;


(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Subsidiary, or any adverse development in any such pending action, suit or
proceeding not previously disclosed in writing by the Company to the
Administrative Agent, that in each case would reasonably be expected to result
in a Material Adverse Effect; or


(c) any other development that has resulted, or would reasonably be expected to
result, in a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Company (in the case of clause (a) above, stating
that it is a “notice of default”) setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
 

--------------------------------------------------------------------------------

57
SECTION 5.03.   Existence; Conduct of Business.  The Company will, and will
cause each Material Subsidiary to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect (a) its legal existence and
(b) the rights, licenses, permits, privileges and franchises material to the
conduct of the business of the Company and the Subsidiaries taken as a whole,
except, other than with respect to the legal existence of the Company, where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect; provided that the foregoing
shall not prohibit any transaction permitted under Section 6.04(a).
 
SECTION 5.04.   Payment of Taxes.  The Company will, and will cause each
Subsidiary to, pay its Taxes before the same shall become delinquent or in
default, except where (a) (i) the validity or amount thereof is being contested
in good faith by appropriate proceedings and (ii) the Company or such Subsidiary
has set aside on its books reserves with respect thereto to the extent required
by GAAP or (b) the failure to make payment would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
 
SECTION 5.05.  Maintenance of Properties and Rights.  The Company will, and will
cause each Subsidiary to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear and
casualty and condemnation excepted, and will take all actions reasonably
necessary to protect all patents, trademarks, copyrights, licenses, technology,
software, domain names and other intellectual property rights necessary to the
conduct of its business as currently conducted and proposed to be conducted,
except in each case where the failure to take any such actions or keep or
maintain such property, individually or in the aggregate, would not reasonably
be expected to result in a Material Adverse Effect; provided that the foregoing
shall not prohibit any transaction permitted under Section 6.04(a).
 
SECTION 5.06.  Insurance.  The Company will, and will cause each Subsidiary to,
maintain, with insurance companies that the Company believes (in the good faith
judgment of the management of the Company) are financially sound and reputable
(including captive insurance subsidiaries), insurance in such amounts (with no
greater risk retention) and against such risks as is customarily maintained by
companies of established repute engaged in the same or similar businesses
operating in the same or similar locations.
 
SECTION 5.07.  Books and Records; Inspection and Audit Rights.  The Company
will, and will cause each Subsidiary to, keep proper books of record and account
in which entries that are true and correct in all material respects are made of
all material dealings and transactions in relation to its business and
activities to the extent required by GAAP.  The Company will, and will cause
each Subsidiary to, permit the Administrative Agent (acting on its own behalf or
on behalf of any of the Lenders), and any agent designated by the Administrative
Agent, upon reasonable prior notice, (a) to visit and reasonably inspect its
properties, (b) to examine and make extracts from its books and records and
(c) to discuss its operations, business affairs, assets, liabilities (including
contingent liabilities) and financial condition with its officers and
independent accountants, all at such reasonable times during normal business
hours and as often as reasonably requested; provided that the Administrative
Agent may not exercise such rights more often than once during any calendar year
(it being understood that any expenses incurred by the Administrative Agent in
connection therewith shall be subject to reimbursement by the Company in
accordance with Section 9.03); provided further that when an Event of Default
exists, the Administrative Agent (or any of its agents) may do any of the
foregoing (at the expense of the Company) at any time during normal business
hours and upon reasonable advance notice.  The Administrative Agent shall give
the Company the opportunity to participate in any discussions with the Company’s
independent accountants.  Notwithstanding anything to the contrary in this
Section, neither the Company nor any Subsidiary shall be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter to the extent that such
disclosure, inspection, examination or discussion would violate any
attorney-client privilege, law, rule or regulation or any confidentiality
obligation binding on the Company or any Subsidiary (so long as such
confidentiality obligation was not entered into in contemplation of preventing
such disclosure, inspection, examination or discussion and the Company or the
applicable Subsidiary uses commercially reasonable efforts to obtain a waiver of
any such confidentiality obligation); provided further that the Company shall
provide the Administrative Agent with notice of the existence of any such
information that is being withheld.
 

--------------------------------------------------------------------------------

58
SECTION 5.08.   Compliance with Laws.  The Company will, and will cause each
Subsidiary to, comply with all laws, including all Environmental Laws, and all
orders of any Governmental Authority, applicable to it, its operations or its
property, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect. The
Company will maintain in effect and enforce policies and procedures designed to
promote compliance in all material respects by the Company and the Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.
 
SECTION 5.09.   Use of Proceeds.  (a)  The proceeds of the Loans will be used
solely to finance the Shape Security Acquisition and to pay costs and expenses
incurred in connection with the Transactions.
 
(b)  The Company will not request any Borrowing, and the Company will not use,
and will procure that the Subsidiaries and its or their respective directors,
officers, employees and agents will not use, the proceeds of any Borrowing (i)
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.
 
ARTICLE VI

Negative Covenants
 
Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees and other amounts payable hereunder
(other than contingent obligations for indemnification, expense reimbursement,
tax gross-up or yield protection as to which no claim has been made) shall have
been paid in full, the Company covenants and agrees with the Lenders that:
 

--------------------------------------------------------------------------------

59
SECTION 6.01.   Indebtedness.  The Company will not permit any Subsidiary to
create, incur, assume or permit to exist any Indebtedness, other than:
 
(a) Indebtedness existing on the Closing Date and set forth on Schedule 6.01 and
any renewals, extensions, refinancings or replacements thereof, provided that
the amount of such Indebtedness is not increased at the time of such renewal,
extension, refinancing or replacement thereof except by an amount equal to any
premium or other amount paid, and fees and expenses incurred, in connection with
such renewal, extension, refinancing or replacement;


(b) Indebtedness of any Subsidiary owed to the Company or any other Subsidiary,
provided that such Indebtedness shall not have been transferred to any Person
other than the Company or a Subsidiary;


(c) Guarantees by any Subsidiary of Indebtedness of any other Subsidiary,
provided that a Subsidiary shall not Guarantee Indebtedness of any other
Subsidiary that it would not have been permitted to incur under this Section if
it were a primary obligor thereon;


(d) Indebtedness of any Subsidiary (i) incurred to finance the acquisition,
construction or improvement of any fixed or capital assets and related software,
including Capital Lease Obligations, provided that such Indebtedness is incurred
prior to or within 270 days after such acquisition or the completion of such
construction or improvement and the principal amount of such Indebtedness does
not exceed the cost of acquiring, constructing or improving such fixed or
capital assets, or (ii) assumed in connection with the acquisition of any fixed
or capital assets, and, in each case, any renewals, extensions, refinancings or
replacements thereof, provided that the amount of such Indebtedness is not
increased at the time of such renewal, extension, refinancing or replacement
thereof except by an amount equal to any premium or other amount paid, and fees
and expenses incurred, in connection with such renewal, extension, refinancing
or replacement;


(e) Indebtedness of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into a Subsidiary
in a transaction permitted hereunder) after the Closing Date, or Indebtedness of
any Person that is assumed by any Subsidiary after the Closing Date in
connection with an acquisition of assets by such Subsidiary in an Acquisition
permitted hereunder, provided that such Indebtedness exists at the time such
Person becomes a Subsidiary (or is so merged or consolidated) or such assets are
acquired and is not created in contemplation of or in connection with such
Person becoming a Subsidiary (or such merger or consolidation) or such assets
being acquired, and any renewals, extensions, refinancings and replacements
thereof, provided that the amount of such Indebtedness is not increased at the
time of such renewal, extension, refinancing or replacement thereof except by an
amount equal to any premium or other amount paid, and fees and expenses
incurred, in connection with such renewal, extension, refinancing or
replacement;



--------------------------------------------------------------------------------

60
(f) Indebtedness in respect of letters of credit, bank guarantees, bankers’
acceptances and similar instruments issued for the account of any Subsidiary in
the ordinary course of business;


(g) Indebtedness in respect of netting services, overdraft protections and
otherwise arising from treasury, depository and cash management services or in
connection with any automated clearing-house transfers of funds, overdraft or
any similar services, in each case in the ordinary course of business;


(h) Indebtedness with respect to surety, appeal, indemnity, performance or other
similar bonds in the ordinary course of business, and Indebtedness in the form
of purchase price adjustments, earn-outs, earnest money or similar obligations
incurred in connection with any Acquisition or any Disposition or joint venture
investment not prohibited hereunder;


(i) Indebtedness owing to any insurance company in connection with the financing
of insurance premiums in the ordinary course of business;


(j) customer deposits and advance payments received in the ordinary course of
business from customers for goods or services purchased in the ordinary course
of business; and


(k) other Indebtedness, provided that at the time of and after giving pro forma
effect to the incurrence of any such Indebtedness and the application of the
proceeds thereof, the sum, without duplication, of (i) the aggregate outstanding
principal amount of Indebtedness permitted in reliance on this clause (k), (ii)
the aggregate principal amount of the outstanding Indebtedness secured by Liens
permitted in reliance on Section 6.02(n) and (iii) the Attributable Debt in
respect of all outstanding Sale/Leaseback Transactions permitted in reliance on
Section 6.03(b) does not exceed 15% of Consolidated Net Tangible Assets.


For purposes of determining compliance with this Section 6.01, if any item of
Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (k) above, the Company shall, in
its sole discretion, classify such item of Indebtedness (or any portion thereof)
and may include the amount and type of such Indebtedness in one or more of the
above clauses, and the Company may later reclassify such item of Indebtedness
(or any portion thereof) and include it in another of such clauses in which it
could have been included at the time it was incurred (but, except as set forth
below with respect to clause (k), not into any clause under which it could not
have been included at the time it was incurred) or, solely in the case of clause
(k) above, at the time of such reclassification.
 
SECTION 6.02.   Liens.  The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:
 

--------------------------------------------------------------------------------

61
(a) Permitted Liens;


(b) any Lien on any asset (and any additions, parts, attachments, improvements
and accessions thereto and the proceeds thereof) of the Company or any
Subsidiary existing on the Closing Date and set forth on Schedule 6.02, provided
that (i) such Lien shall not apply to any other asset of the Company or any
Subsidiary (other than additions, parts, attachments, improvements or accessions
thereto and the proceeds thereof) and (ii) such Lien shall secure only those
obligations that it secures on the Closing Date and extensions, renewals, 
refinancings and replacements thereof that do not increase the outstanding
principal amount thereof except by an amount equal to any premium or other
amount paid, and fees and expenses incurred, in connection with such extension,
renewal, refinancing or replacement;


(c) Liens on fixed or capital assets and related software (and any additions,
parts, attachments, improvements and accessions thereto and the proceeds
thereof) acquired, constructed or improved by the Company or any Subsidiary
securing Indebtedness or other obligations incurred to finance such acquisition,
construction or improvement and extensions, renewals, refinancings and
replacement thereof that do not increase the outstanding principal amount
thereof except by an amount equal to any premium or other amount paid, and fees
and expenses incurred, in connection with such extension, renewal, refinancing
or replacement, provided that (i) such Liens and the Indebtedness secured
thereby are incurred prior to or within 270 days after such acquisition or the
completion of such construction or improvement, (ii) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets and (iii) such Liens shall not apply to any other assets
of the Company or any Subsidiary (other than additions, parts, attachments,
improvements and accessions thereto and the proceeds thereof), provided further
that individual financings of equipment or other fixed or capital assets
otherwise permitted to be secured hereunder provided by any Person (or its
Affiliates) may be cross-collateralized to other such financings provided by
such Person (or its Affiliates);


(d) any Lien on any asset (and any additions, parts, attachments, improvements
and accessions thereto and the proceeds thereof) acquired by the Company or any
Subsidiary after the Closing Date existing at the time of the acquisition
thereof or existing on any asset of any Person that becomes a Subsidiary (or of
any Person not previously a Subsidiary that is merged or consolidated with or
into the Company or a Subsidiary in a transaction permitted hereunder) after the
Closing Date and prior to the time such Person becomes a Subsidiary (or is so
merged or consolidated), provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary (or such merger or consolidation), as the case may be, (ii) such
Lien shall not apply to any other assets of the Company or any Subsidiary (other
than additions, parts, attachments, improvements and accessions thereto and the
proceeds thereof) and (iii) such Lien shall secure only those obligations that
it secures on the date of such acquisition or the date such Person becomes a
Subsidiary (or is so merged or consolidated), as the case may be, and
extensions, renewals, refinancings and replacements thereof that do not increase
the outstanding principal amount thereof except by an amount equal to any
premium or other amount paid, and fees and expenses incurred, in connection with
such extension, renewal, refinancing or replacement;



--------------------------------------------------------------------------------

62
(e) in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under Section 6.04, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;


(f) in the case of (i) any Subsidiary that is not a wholly owned Subsidiary or
(ii) the Equity Interests in any Person that is not a Subsidiary, any
encumbrance or restriction, including any put and call arrangements, related to
Equity Interests in such Subsidiary or such other Person set forth in the
organizational documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreement;


(g) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Company or any Subsidiary in connection with
any letter of intent or purchase agreement for an Acquisition or other
transaction not prohibited hereunder;


(h) Liens deemed to exist in connection with Sale/Leaseback Transactions
permitted by Section 6.03(a);


(i) (i) deposits made in the ordinary course of business to secure obligations
to insurance carriers providing casualty, liability or other insurance to the
Company and the Subsidiaries and (ii) Liens on insurance policies and the
proceeds thereof securing the financing of the premiums with respect thereto;


(j) (i) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (ii) Liens on cash and
cash equivalents in order to secure defeased and/or discharged Indebtedness;


(k) Liens arising under repurchase agreements and reverse repurchase agreements
held by the Company or any Subsidiary in the ordinary course of business as part
of its cash management policies;


(l) Liens securing reasonable and customary fees for services in favor of banks,
securities intermediaries or other depository institutions;


(m) Liens on margin stock (within the meaning of Regulation U of the Board of
Governors) to the extent that a prohibition on such Liens would violate
Regulation U of the Board of Governors; and



--------------------------------------------------------------------------------

63
(n) other Liens, provided that at the time of and after giving pro forma effect
to the incurrence of any such Lien (or any Indebtedness secured thereby and the
application of the proceeds thereof), the sum, without duplication, of (i) the
aggregate principal amount of the outstanding Indebtedness secured by Liens
permitted in reliance on this clause (n), (ii) the aggregate principal amount of
Indebtedness of Subsidiaries outstanding in reliance on Section 6.01(k) and
(iii) the Attributable Debt in respect of all outstanding Sale/Leaseback
Transactions permitted in reliance on Section 6.03(b) does not exceed 15% of
Consolidated Net Tangible Assets.


For purposes of determining compliance with this Section 6.02, if any Lien (or
any portion thereof) meets the criteria of more than one of the categories of
Liens described in clauses (a) through (n) above and/or one or more of the
clauses contained in the definition of “Permitted Liens”, the Company shall, in
its sole discretion, classify such Lien (or such portion thereof) and may
include such Lien (or such portion thereof) in one or more of such clauses, and
the Company may later reclassify such Lien (or any portion thereof) and include
it in another of such clauses in which it could have been included at the time
it was incurred (but, except as set forth below with respect to clause (n), not
into any clause under which it could not have been included at the time it was
incurred) or, solely in the case of clause (n) above, at the time of such
reclassification.
 
SECTION 6.03.   Sale/Leaseback Transactions.  The Company will not, and will not
permit any Subsidiary to, enter into any Sale/Leaseback Transaction, except:
 
(a)  any Sale/Leaseback Transaction entered into to finance the acquisition or
construction of any fixed or capital assets by the Company or any Subsidiary,
provided that such Sale/Leaseback Transaction is entered into prior to or within
270 days after such acquisition or the completion of such construction and the
Attributable Debt in respect thereof does not exceed the cost of acquiring or
constructing such fixed or capital assets; and
 
(b)  other Sale/Leaseback Transactions, provided that at the time of and after
giving pro forma effect to any such Sale/Leaseback Transaction, the sum, without
duplication, of (i) the Attributable Debt in respect of all outstanding
Sale/Leaseback Transactions permitted in reliance on this clause (b), (ii) the
aggregate outstanding principal amount of Indebtedness of Subsidiaries permitted
in reliance on Section 6.01(k) and (iii) the aggregate principal amount of the
outstanding Indebtedness secured by Liens permitted in reliance on Section
6.02(n) does not exceed 15% of Consolidated Net Tangible Assets.
 
SECTION 6.04.   Fundamental Changes.  (a)  The Company will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving pro forma effect thereto no Event of
Default shall have occurred and be continuing, (i) any Person may merge or
consolidate with the Company in a transaction in which the Company is the
surviving entity and (ii) the Company may merge or consolidate with any Person
in a transaction in which such Person is the surviving entity, provided that, in
the case of the foregoing clause (ii), (A) such Person is a corporation
organized under the laws of a State of the United States, (B) prior to or
substantially concurrently with the consummation of such merger or
consolidation, (x) such Person shall execute and deliver to the Administrative
Agent an assumption agreement (the “Assumption Agreement”), in form and
substance reasonably satisfactory to the Administrative Agent, pursuant to which
such Person shall assume all of the obligations of the Company under this
Agreement and the other Loan Documents, and (y) such Person shall deliver to the
Administrative Agent such documents, certificates and opinions as the
Administrative Agent may reasonably request relating to such Person, such merger
or consolidation or the Assumption Agreement, all in form and substance
reasonably satisfactory to the Administrative Agent, and (C) the Lenders shall
have received, at least five Business Days prior to the date of the consummation
of such merger or consolidation, (x) all documentation and other information
regarding such Person required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including,
without limitation, the USA PATRIOT Act, that has been reasonably requested by
the Administrative Agent or any Lender at least 10 Business Days prior to the
date of the consummation of such merger or consolidation and (y) to the extent
such Person qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, a Beneficial Ownership Certification in relation to such
Person, it being agreed that upon the execution and delivery to the
Administrative Agent of the Assumption Agreement and the satisfaction of the
other conditions set forth in this clause (ii), such Person shall become a party
to this Agreement, shall succeed to and assume all the rights and obligations of
the Company under this Agreement and the other Loan Documents (including all
obligations in respect of outstanding Loans) and shall thenceforth, for all
purposes of this Agreement and the other Loan Documents, be the “Company”.
 

--------------------------------------------------------------------------------

64
(b)  The Company will not, and will not permit its Subsidiaries to, sell,
transfer, lease or otherwise dispose of, directly or through any merger or
consolidation and whether in one transaction or in a series of transactions,
assets (including Equity Interests in Subsidiaries) representing all or
substantially all of the assets of the Company and the Subsidiaries, taken as a
whole.
 
(c)  The Company will not, and will not permit any Subsidiary to, engage to any
material extent in any material line of business other than businesses of the
type conducted by the Company and the Subsidiaries on the Closing Date and
businesses that are extensions thereof or otherwise incidental, complementary,
reasonably related or ancillary thereto, including the business of Shape
Security and its subsidiaries conducted by them on the Closing Date.
 
SECTION 6.05.  Leverage Ratio.  The Company will not permit the Leverage Ratio
on the last day of any Test Period to exceed 3.50 to 1.00; provided that, upon
the consummation of a Qualified Material Acquisition, with respect to the fiscal
quarter in which such Qualified Material Acquisition is consummated and the
subsequent three consecutive fiscal quarters, the maximum permitted Leverage
Ratio set forth above shall, at the election of the Company by notice to the
Administrative Agent, be increased to 4.00 to 1.00; provided further that (a)
following any such election by the Company, no subsequent election may be made
by the Company unless the Leverage Ratio has been at or below 3.50 to 1.00 as of
the last day of at least two subsequent consecutive fiscal quarters, and (b) the
Company may not make such an election more than two times during the term of
this Agreement.
 

--------------------------------------------------------------------------------

65
ARTICLE VII

Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a) the Company shall fail to pay any principal of any Loan when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;


(b) the Company shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;


(c) any representation, warranty or statement made or deemed made by or on
behalf of the Company in any Loan Document or in any certificate provided
pursuant to or in connection with any Loan Document shall prove to have been
incorrect in any material respect when made or deemed made;


(d) the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (solely with respect to the
existence of the Company) or 5.09 or in Article VI;


(e) the Company shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Section), and such failure shall continue
unremedied for a period of 30 days after written notice thereof from the
Administrative Agent to the Company;


(f) the Company or any Subsidiary shall fail to make any payment (whether of
principal, interest or otherwise) in respect of any Material Indebtedness, when
and as the same shall become due and payable after giving effect to any
applicable grace period;



--------------------------------------------------------------------------------

66
(g) any default by the Company or any Subsidiary occurs in respect of any
Material Indebtedness that results in such Material Indebtedness becoming due or
being terminated or required to be prepaid, repurchased, redeemed or defeased
prior to its scheduled maturity, or that enables or permits (with or without the
giving of notice, but only after the expiration of any applicable grace period)
the holder or holders of any Material Indebtedness or any trustee or agent on
its or their behalf, or, in the case of any Hedging Agreement, the applicable
counterparty, to cause such Material Indebtedness to become due, or to require
the prepayment, repurchase, redemption or defeasance thereof, or, in the case of
a Hedging Agreement, to terminate any related hedging transaction, in each case
prior to its scheduled maturity or termination, provided that this clause (g)
shall not apply to (i) any secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of, or any casualty with respect to, assets
securing such Indebtedness, (ii) any Indebtedness that becomes due as a result
of a voluntary prepayment, repurchase, redemption or defeasance thereof, or any
refinancing thereof, permitted under this Agreement or (iii) in the case of any
Hedging Agreement, termination events or equivalent events pursuant to the terms
of such Hedging Agreement not arising as a result of a default by the Company or
any Subsidiary thereunder;


(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization, moratorium, winding-up
or other relief in respect of the Company or any Material Subsidiary or its
debts, or of a substantial part of its assets, under any United States (Federal
or state) or foreign bankruptcy, insolvency, receivership, winding-up or similar
law now or hereafter in effect or (ii) the appointment of a receiver,
liquidator, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Material Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;


(i) the Company or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization, winding-up
or other relief under any United States (Federal or state) or foreign
bankruptcy, insolvency, receivership, winding-up or similar law now or hereafter
in effect, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or petition described in sub-clause (i)
above, (iii) apply for or consent to the appointment of a receiver, liquidator,
trustee, custodian, sequestrator, conservator or similar official for the
Company or any Material Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding or (v) make a general assignment for the
benefit of creditors, or the Board of Directors (or similar governing body) of
the Company or any Material Subsidiary (or any committee thereof) shall adopt
any resolution or otherwise authorize any action to approve any of the actions
referred to above in this clause (i) or clause (h) of this Section;


(j) the Company or any Material Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;


(k) one or more final judgments for the payment of money in an aggregate amount
in excess of US$100,000,000 (to the extent not paid or covered by insurance
(other than under a self-insurance program) as to which the insurer does not
dispute coverage) shall be rendered against the Company, any Material Subsidiary
or any combination thereof and the same shall remain undischarged for a period
of 60 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the Company or any Material Subsidiary to enforce any such
judgment;



--------------------------------------------------------------------------------

67
(l) one or more ERISA Events shall have occurred that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect;
or


(m) a Change in Control shall occur;


then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent shall at the
request of, and may with the consent of, the Required Lenders, by notice to the
Company, take any or all of the following actions, at the same or different
times:  (i) terminate the Commitments (to the extent not already terminated
pursuant to Section 2.06), and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Company hereunder,
shall become due and payable immediately, in each case without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Company; and in the case of any event with respect to the Company described
in clause (h) or (i) of this Section, the Commitments shall automatically
terminate (to the extent not already terminated pursuant to Section 2.06), the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Company hereunder, shall immediately
and automatically become due and payable, in each case without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Company.
 
ARTICLE VIII

The Administrative Agent
 
Each of the Lenders hereby irrevocably appoints the entity named as the
Administrative Agent in the heading of this Agreement and its successors to
serve as the Administrative Agent under the Loan Documents, and authorizes the
Administrative Agent to take such actions and to exercise such powers as are
delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
 
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
 

--------------------------------------------------------------------------------

68
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and its duties hereunder and under
the other Loan Documents shall be administrative in nature.  Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing (and it is understood and agreed that the
use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law, and that such term is used as a matter of
market custom and is intended to create or reflect only an administrative
relationship between contracting parties), (b) the Administrative Agent shall
not have any duty to take any discretionary action or to exercise any
discretionary power, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith to be necessary, under the circumstances as provided
in the Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion, could expose the
Administrative Agent to liability or be contrary to any Loan Document or
applicable law, and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and the Administrative
Agent shall not be liable for the failure to disclose, any information relating
to the Company, any Subsidiary or any other Affiliate thereof that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.  The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or in the absence of its own gross negligence or willful misconduct
(such absence to be presumed unless otherwise determined by a court of competent
jurisdiction by a final and nonappealable judgment).  The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof (stating that it is a “notice of default”) is given to the
Administrative Agent by the Company or any Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent.
 

--------------------------------------------------------------------------------

69
The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof).  The Administrative Agent also shall be entitled to rely, and shall
not incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the maker thereof), and may act upon any such statement prior to receipt
of written confirmation thereof.  In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Company), independent accountants and other experts selected by
it with reasonable care, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.  Notwithstanding anything herein to the contrary, the Administrative
Agent (i) shall not have any liability arising from, or be responsible for any
loss, cost or expense suffered on account of, any determination by the
Administrative Agent that any Lender is a Defaulting Lender, or the effective
date of such status, it being further understood and agreed that the
Administrative Agent shall not have any obligation to determine whether any
Lender is a Defaulting Lender, and (ii) shall not have any duty to ascertain,
monitor or enforce compliance with the list of Disqualified Institutions and
will not have any liability with respect to any assignment or participation made
to a Disqualified Institution, it being further understood and agreed that the
Administrative Agent will be authorized to disclose the list of Disqualified
Institutions to the Lenders and the Lenders will be authorized to disclose such
list, on a confidential basis, to potential assignees and participants.
 
The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by it.  The Administrative Agent and any such
sub-agent may perform any of and all their duties and exercise their rights and
powers through their respective Related Parties.  The exculpatory provisions of
this Article VIII shall apply to any such sub-agent and to the Related Parties
of the Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit facility
provided for herein as well as activities as the Administrative Agent.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any of its sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.
 

--------------------------------------------------------------------------------

70
Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such.  In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders
and the Company.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, subject to the consent of the Company (not to be
unreasonably withheld, conditioned or delayed) so long as no Event of Default
under clause (a), (b), (h) or (i) of Article VII shall have occurred and be
continuing, to appoint a successor.  If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
intent to resign, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  If the Person
serving as Administrative Agent is a Defaulting Lender pursuant to clause (d) of
the definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Company and such Person remove such
Person as Administrative Agent and, subject to the consent of the Company (not
to be unreasonably withheld, conditioned or delayed) so long as no Event of
Default under clause (a), (b), (h) or (i) of Article VII shall have occurred and
be continuing, appoint a successor.  Upon the acceptance of its appointment as
an Administrative Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring or removed Administrative Agent, and the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents.  The fees payable by the Company
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed by the Company and such successor. 
Notwithstanding the foregoing, in the event no successor Administrative Agent
shall have been so appointed and shall have accepted such appointment within
30 days after the retiring Administrative Agent gives notice of its intent to
resign, the retiring Administrative Agent may give notice of the effectiveness
of its resignation to the Lenders and the Company, whereupon, on the date of
effectiveness of such resignation stated in such notice, (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, and (b) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, provided that (i) all payments required to
be made hereunder or under any other Loan Document to the retiring
Administrative Agent for the account of any Person other than the retiring
Administrative Agent shall be made directly to such Person and (ii) all notices
and other communications required or contemplated to be given or made to the
retiring Administrative Agent shall also directly be given or made to each
Lender.  Following the effectiveness of the Administrative Agent’s resignation
or removal from its capacity as such, the provisions of this Article VIII and
Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring or removed Administrative Agent, its sub‑agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Arrangers, the Syndication Agent or any other
Lender, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Arrangers, the Syndication Agent or any other Lender,
or any of the Related Parties of any of the foregoing, and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
 

--------------------------------------------------------------------------------

71
Each Lender, by delivering its signature page to this Agreement, or delivering
its signature page to an Assignment and Assumption or any other document
pursuant to which it shall become a Lender hereunder, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or the Lenders on the Closing Date.
 
In case of the pendency of any proceeding with respect to the Company under any
United States (Federal or state) or foreign bankruptcy, insolvency,
receivership, winding-up or similar law now or hereafter in effect, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Company) shall be entitled and empowered (but not obligated) by intervention
in such proceeding or otherwise:
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim under Sections 2.12, 2.13, 2.14 and 9.03) allowed in
such judicial proceeding; and
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due to it, in its
capacity as the Administrative Agent, under the Loan Documents (including under
Section 9.03).



--------------------------------------------------------------------------------

72
Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Arrangers, the Syndication
Agent and their respective Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Company, that at least one of the following is and
will be true: (i) such Lender is not using “plan assets” (within the meaning of
29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Plans
in connection with the Loans or the Commitments, (ii) the transaction exemption
set forth in one or more PTEs, such as PTE 84-14 (a class exemption for certain
transactions determined by independent qualified professional asset managers),
PTE 95-60 (a class exemption for certain transactions involving insurance
company general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, (iii) (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of Part
VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement or (iv) such
other representation, warranty and covenant as may be agreed in writing between
the Administrative Agent and such Lender.
 
In addition, unless either (1) clause (i) in the immediately preceding paragraph
is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with clause (iv) in the
immediately preceding paragraph, such Lender further (a) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (b)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers and the Syndication Agent and their
respective Affiliates and not, for the avoidance of doubt, to or for the benefit
of the Company, that none of the Administrative Agent, the Arrangers or the
Syndication Agent or their respective Affiliates is a fiduciary with respect to
the assets of such Lender involved in such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).
 
Notwithstanding anything herein to the contrary, none of the Arrangers or the
Syndication Agent shall have any duties or obligations under this Agreement or
any other Loan Document (except in its capacity, as applicable, as the
Administrative Agent or a Lender), but all such Persons shall have the benefit
of the indemnities and exculpatory provisions provided for hereunder or
thereunder.
 
The provisions of this Article VIII are solely for the benefit of the
Administrative Agent and the Lenders and, except solely to the extent of the
Company’s express rights to consent pursuant to and subject to the conditions
set forth in this Article VIII, the Company shall not have any rights as a third
party beneficiary of any such provisions.
 

--------------------------------------------------------------------------------

73
ARTICLE IX

Miscellaneous
 
SECTION 9.01.  Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone and subject to
paragraph (b) of this Section, all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or, except in the case of
notices and communications to the Company, sent by fax, as follows:
 
(i) if to the Company, to F5 Networks, Inc., 801 5th Avenue, Seattle, Washington
98104, Attention of Scot Rogers, General Counsel (Email: S.Rogers@F5.com); Frank
Pelzer, Chief Financial Officer (Email: F.Pelzer@f5.com); and Joseph McDermott,
Vice President, Corporate Controller (Email: J.McDermott@F5.com);
 
(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., JPMorgan Loan
Services, 500 Stanton Christiana Road, NCC5, Floor 1, Newark, DE 19713,
Attention Dante Manerchia, dante.manerchia@chase.com, 302-634-8159; and
 
(iii) if to any Lender, to it at its address (or fax number) set forth in its
Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (but if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient); and notices
delivered through electronic communications to the extent provided in paragraph
(b) of this Section shall be effective as provided in such paragraph.
 
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including email, Internet and the
Platform) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices under Article II to any Lender if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  Any notices
or other communications to the Administrative Agent or the Company may be
delivered or furnished by electronic communications pursuant to procedures
approved in advance by the recipient thereof; provided that approval of such
procedures may be limited or rescinded by such Person by notice to each other
such Person.  Unless the Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgment from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 

--------------------------------------------------------------------------------

74
(c) Any party hereto may change its address, fax number or email address for
notices and other communications hereunder by notice to the other parties hereto
(or (i) in the case of any change by a Lender, by notice to the Company and the
Administrative Agent and (ii) in the case of any change by the Company, by
notice solely to the Administrative Agent).
 
(d) The Administrative Agent may, but shall not be obligated to, make any
Communication by posting such Communication on Debt Domain, IntraLinks, SyndTrak
or a similar electronic transmission system (the “Platform”).  The Platform is
provided “as is” and “as available”.  Neither the Administrative Agent nor any
of its Related Parties warrants, or shall be deemed to warrant, the adequacy of
the Platform, and the Administrative Agent expressly disclaims liability for
errors or omissions in the Communications.  No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made, or shall be deemed to be made, by the
Administrative Agent or any of its Related Parties in connection with the
Communications or the Platform.  In no event shall the Administrative Agent or
any of its Related Parties have any liability to the Company, any Lender or any
other Person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise), arising out of the Company’s or the Administrative
Agent’s transmission of Communications through the Platform; provided that the
foregoing shall not apply as to the Administrative Agent or any of its Related
Parties to the extent such damages, losses or expenses (whether in tort,
contract or otherwise) are determined by a court of competent jurisdiction by
final and non-appealable judgment to have resulted from (i) the gross
negligence, bad faith or willful misconduct of the Administrative Agent or any
of its Related Parties or (ii) a material breach of the obligations of the
Administrative Agent or any of its Related Parties under this Agreement.
 
SECTION 9.02.  Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of any Loan Document or consent to any departure by the Company therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.  Without
limiting the generality of the foregoing, the execution and delivery of this
Agreement and the making of the Loans shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.
 

--------------------------------------------------------------------------------

75
(b) Except as provided in paragraph (c) of this Section, none of this Agreement,
any other Loan Document or any provision hereof or thereof may be waived,
amended or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Company, the
Administrative Agent and the Required Lenders and, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Company, in each case with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or reduce the rate of interest thereon or
reduce any fees payable hereunder, without the written consent of each Lender
directly and adversely affected thereby, (iii) postpone the scheduled date of
payment of any principal of any Loan, or any scheduled date for the payment of
any interest or fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly and adversely
affected thereby, (iv) change Section 2.15(b) or 2.15(c) in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender or (v) change any of the provisions of this paragraph (b)
or the percentage set forth in the definition of the term “Required Lenders” or
any other provision of any Loan Document specifying the number or percentage of
Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender; provided further that no such agreement shall amend, modify, extend
or otherwise affect the rights or obligations of the Administrative Agent
without the written consent of the Administrative Agent.
 
(c) Notwithstanding anything to the contrary in paragraph (b) of this Section:
 
(i) any provision of this Agreement or any other Loan Document may be amended by
an agreement in writing entered into by the Company and the Administrative Agent
to cure any ambiguity, omission, defect or inconsistency so long as, in each
case, the Lenders shall have received at least five Business Days’ prior written
notice thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment;
 
(ii) no consent with respect to any amendment, waiver or other modification of
this Agreement or any other Loan Document shall be required of any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (i), (ii) or (iii) of the first proviso of paragraph (b)
of this Section and then only in the event such Defaulting Lender shall be
directly and adversely affected by such amendment, waiver or other modification;
 

--------------------------------------------------------------------------------

76
(iii) in the case of any amendment, waiver or other modification referred to in
the first proviso of paragraph (b) of this Section, no consent with respect to
any amendment, waiver or other modification of this Agreement or any other Loan
Document shall be required of any Lender that receives payment in full of the
principal of and interest accrued on each Loan made by such Lender, and all
other amounts owing to or accrued for the account of such Lender under this
Agreement and the other Loan Documents, at the time such amendment, waiver or
other modification becomes effective and whose Commitments terminate by the
terms and upon the effectiveness of such amendment, waiver or other
modification; and
 
(iv) this Agreement may be amended in the manner provided in Section 2.11(b).
 
(d) The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section shall be binding upon each Person that is at the
time thereof a Lender and each Person that subsequently becomes a Lender.
 
SECTION 9.03.  Expenses; Indemnity; Damage Waiver.  (a)  The Company shall pay
(i) all reasonable and documented out‑of‑pocket expenses incurred by the
Administrative Agent, the Arrangers and their Affiliates, which shall be
limited, in the case of counsel expenses, to the reasonable and documented fees,
charges and disbursements of a single firm of U.S. counsel and, if reasonably
deemed necessary by the Administrative Agent, a single firm of local counsel in
each relevant jurisdiction (which may be a single firm of local counsel acting
in multiple jurisdictions), in each case, for the Administrative Agent, the
Arrangers and their Affiliates taken as a whole, in connection with the
structuring, arrangement and syndication of the credit facility provided for
herein, including the preparation, execution, delivery and administration of
this Agreement, the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent, any
Arranger or any Lender in connection with the enforcement or protection of its
rights in connection with the Loan Documents, including its rights under this
Section, or in connection with the Loans made hereunder, including all such
out-of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans (but limited, in the case of counsel
expenses, to the reasonable and documented fees, charges and disbursements of a
single firm of U.S. counsel and, if reasonably deemed necessary by the
Administrative Agent, a single firm of local counsel in each relevant
jurisdiction (which may be a single firm of local counsel acting in multiple
jurisdictions), in each case, for the Administrative Agent, the Arrangers and
the Lenders, taken as a whole, and, in the case of an actual or perceived (in
good faith) conflict of interest, where the Person affected by such conflict
informs the Company of such conflict and thereafter retains its own counsel, of
another firm of U.S. counsel and, if reasonably deemed necessary by such
affected Person, one additional firm of local counsel in each relevant
jurisdiction (which may include a single firm of local counsel acting in
multiple jurisdictions) for each such affected Person).
 

--------------------------------------------------------------------------------

77
(b) The Company shall indemnify the Administrative Agent (and any sub-agent
thereof), the Arrangers, the Syndication Agent, each Lender and each Related
Party of any of the foregoing (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses (excluding
loss of profits), claims, damages, liabilities and reasonable and documented
related expenses, including reasonable and documented fees, charges and
disbursements of any counsel for any Indemnitee (but limited to a single firm of
U.S. counsel and, if reasonably deemed necessary by the Indemnitees, a single
firm of local counsel in each relevant jurisdiction (which may be a single firm
of local counsel acting in multiple jurisdictions), in each case, for the
Indemnitees, taken as a whole, and, in the case of an actual or perceived (in
good faith) conflict of interest, where the Indemnitee affected by such conflict
informs the Company of such conflict and thereafter retains its own counsel, of
another firm of U.S. counsel and, if reasonably deemed necessary by such
affected Indemnitee, one additional firm of local counsel in each relevant
jurisdiction (which may include a single firm of local counsel acting in
multiple jurisdictions) for each group of similarly affected Indemnitees),
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the structuring, arrangement and syndication of the
credit facility provided for herein, the preparation, execution, delivery and
administration of this Agreement, the other Loan Documents or any other
agreement or instrument contemplated hereby or thereby, the performance by the
parties to this Agreement or the other Loan Documents of their obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated thereby, (ii) any Loan or the use of the proceeds therefrom,
(iii) any actual or alleged presence or Release of any Hazardous Material at,
in, on or from any property currently or formerly owned, based or operated by
the Company or any Subsidiary (or Person that was formerly a Subsidiary) of any
of them, or any other Environmental Liability related in any way to the Company,
any Subsidiary (or Person that was formerly a Subsidiary) of any of them, or
(iv) any actual or prospective claim, litigation, investigation, arbitration or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and whether initiated against or by any party to this Agreement
or any other Loan Document, any Affiliate of any of the foregoing or any third
party (and regardless of whether any Indemnitee is a party thereto); provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (A) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (1) the gross negligence, bad faith or willful
misconduct of such Indemnitee or any of its Related Indemnitee Parties or (2) a
material breach of the obligations of such Indemnitee or any of its Related
Indemnitee Parties under this Agreement or (B) arise from any dispute among the
Indemnitees or any of their Related Indemnitee Parties, other than any claim,
litigation, investigation, arbitration or proceeding against the Administrative
Agent, any Arranger, the Syndication Agent or any other titled person in its
capacity or in fulfilling its role as such and other than any claim, litigation,
investigation, arbitration or proceeding arising out of any act or omission on
the part of the Company or any of its Affiliates.  In case any claim,
litigation, investigation, arbitration or proceeding is instituted involving any
Indemnitee for which indemnification will be sought under this paragraph by such
Indemnitee, such Indemnitee will use commercially reasonable efforts to notify
the Company promptly of the commencement of such claim, litigation,
investigation, arbitration or proceeding; provided that the failure to so notify
the Company will not relieve the Company from any liability that it may have to
such Indemnitee pursuant to this Agreement, unless the Company’s rights and
defenses of such matter are materially adversely affected by such failure to
notify the Company.  The Company shall not be liable for any settlement of any
claim, litigation, investigation, arbitration or proceeding (or expenses related
thereto) effected without the Company’s written consent (which consent shall not
be unreasonably withheld, conditioned or delayed, it being understood that the
withholding of consent due to non-satisfaction of any of the conditions
described in clauses (i) and (ii) of the succeeding sentence (with “Company”
being substituted for “Indemnitee” in each such clause) shall be deemed
reasonable), but if settled with the Company’s written consent, or if there is a
final judgment in any such claim, litigation, investigation, arbitration or
proceeding, the Company agrees to indemnify and hold harmless each Indemnitee to
the extent and in the manner set forth above.  The Company shall not, without
the prior written consent of an Indemnitee (which consent shall not be
unreasonably withheld, conditioned or delayed), effect any settlement or consent
to the entry of any judgment of any pending or threatened (in writing) claim,
litigation, investigation, arbitration or proceeding against an Indemnitee in
respect of which indemnity has been or could have been sought hereunder by such
Indemnitee unless such settlement (i) includes an unconditional release of such
Indemnitee, in form and substance reasonably satisfactory to such Indemnitee,
from all liability on claims that are the subject matter of such claim,
litigation, investigation, arbitration or proceeding and (ii) does not include
any statement as to or any admission of fault, culpability or a failure to act
by or on behalf of such Indemnitee or any injunctive relief or other
non-monetary remedy.  The Company acknowledges that any failure to comply with
its obligations under the preceding sentence may cause irreparable harm to the
Indemnitees.  Each Indemnitee shall be obligated to refund and return promptly
any and all amounts actually paid by the Company to such Indemnitee under this
paragraph (b) for any losses, claims, damages, penalties, liabilities or
expenses to the extent such Indemnitee is subsequently determined, by a court of
competent jurisdiction by final and nonappealable judgment, to not be entitled
to payment of such amounts in accordance with the terms of this paragraph (b). 
This paragraph (b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims or damages arising from any non-Tax claim.
 

--------------------------------------------------------------------------------

78
(c) To the extent that the Company fails indefeasibly to pay any amount required
under paragraph (a) or (b) of this Section to the Administrative Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing (and without
limiting its obligation to do so), each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent).  For purposes of this
Section, a Lender’s “pro rata share” shall be determined based upon its share of
the sum of the aggregate amount of the Loans or Commitments at the time
outstanding or in effect (or most recently outstanding or in effect, if the
foregoing shall no longer be outstanding or in effect at such time).
 

--------------------------------------------------------------------------------

79
(d) To the fullest extent permitted by applicable law, the Company shall not
assert, and the Company hereby waives, any claim against any Indemnitee (i) for
any damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), provided that the foregoing shall
not apply as to any Indemnitee to the extent such damages are determined by a
court of competent jurisdiction by final, non-appealable judgment to have
resulted from (A) the gross negligence, bad faith or willful misconduct of such
Indemnitee or any of its Related Indemnitee Parties or (B) a material breach of
the obligations of such Indemnitee or any of its Related Indemnitee Parties
under this Agreement, or (ii) on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages),
including, without limitation, any loss of profits, business or anticipated
savings, arising out of, in connection with, or as a result of this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or the use of the proceeds thereof.
 
(e) To the fullest extent permitted by applicable law, no Indemnitee shall
assert, and each of them hereby waives, any claim against the Company, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages), including, without limitation, any
loss of profits, business or anticipated savings, arising out of, in connection
with, or as a result of this Agreement, any other Loan Document or any agreement
or instrument contemplated hereby or thereby, the Transactions, any Loan or the
use of the proceeds thereof; provided, that nothing in this paragraph (e) shall
limit the Company’s indemnity and reimbursement obligations set forth in this
Section or separately agreed.
 
(f) All amounts due under this Section shall be payable within 30 days after
receipt of written demand therefor (together with reasonably detailed backup
documentation).
 
SECTION 9.04.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) other than
as expressly provided in Section 6.04(a)(ii), the Company may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by the Company without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, sub-agents of the Administrative Agent, Participants (to the
extent provided in paragraph (c) of this Section), the Arrangers, the
Syndication Agent and, to the extent expressly contemplated hereby, the Related
Parties of the foregoing) any legal or equitable right, remedy or claim under or
by reason of this Agreement.
 
(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld, delayed or conditioned)
of:
 

--------------------------------------------------------------------------------

80
(A) the Company, provided that, after the Closing Date, no consent of the
Company shall be required for an assignment (x) to a Lender, an Affiliate of a
Lender or an Approved Fund or (y) if an Event of Default under clause (a), (b),
(h) or (i) of Article VII shall have occurred and be continuing,
provided further in each case that the Company shall be deemed to have consented
to any assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received written
notice thereof; and
 
(B) the Administrative Agent.
 
(ii) Assignments shall be subject to the following additional conditions:
 
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than US$10,000,000 unless each of
the Company and the Administrative Agent otherwise consents, provided that (1)
no such consent of the Company shall be required if an Event of Default under
clause (a), (b), (h) or (i) of Article VII shall have occurred and be continuing
and (2) the Company shall be deemed to have consented to any assignment unless
it shall object thereto by written notice to the Administrative Agent within 10
Business Days after having received written notice thereof;
 
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
 
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption (or an agreement incorporating
by reference a form of Assignment and Assumption posted on the Platform),
together with a processing and recordation fee of US$3,500, provided that only
one such processing and recordation fee shall be payable in the event of
simultaneous assignments from any Lender or its Approved Funds to one or more
other Approved Funds of such Lender; and
 
(D) the assignee, if it shall not already be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including United States (Federal or State) and foreign
securities laws.
 

--------------------------------------------------------------------------------

81
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption (or an agreement incorporating by reference a form of Assignment
and Assumption posted on the Platform) the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.12, 2.13, 2.14 and 9.03); provided that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender having been a Defaulting Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 9.04(c).
 
(iv) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Company, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and records of the names and addresses
of the Lenders, and the Commitments of, and principal amount (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive
absent manifest error, and the Company, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Company and, as to entries pertaining to it, any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
 
(v) Upon receipt by the Administrative Agent of an Assignment and Assumption (or
an agreement incorporating by reference a form of Assignment and Assumption
posted on the Platform) executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender) and the processing and recordation fee referred to in this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that the
Administrative Agent shall not be required to accept such Assignment and
Assumption or so record the information contained therein if the Administrative
Agent reasonably believes that such Assignment and Assumption lacks any written
consent required by this Section or is otherwise not in proper form, it being
acknowledged that the Administrative Agent shall have no duty or obligation (and
shall incur no liability) with respect to obtaining (or confirming the receipt)
of any such written consent or with respect to the form of (or any defect in)
such Assignment and Assumption, any such duty and obligation being solely with
the assigning Lender and the assignee.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph, and following such recording, unless otherwise
determined by the Administrative Agent (such determination to be made in the
sole discretion of the Administrative Agent, which determination may be
conditioned on the consent of the assigning Lender and the assignee), shall be
effective notwithstanding any defect in the Assignment and Assumption relating
thereto.  Each assigning Lender and the assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to the
Administrative Agent that all written consents required by this Section with
respect thereto (other than the consent of the Administrative Agent) have been
obtained and that such Assignment and Assumption is otherwise duly completed and
in proper form, and each assignee, by its execution and delivery of an
Assignment and Assumption, shall be deemed to have represented to the assigning
Lender and the Administrative Agent that such assignee is an Eligible Assignee.
 

--------------------------------------------------------------------------------

82
(c) (i) Any Lender may, without the consent of the Company or the Administrative
Agent, sell participations to one or more Eligible Assignees (“Participants”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitments and Loans); provided that (A)
such Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Company, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and/or obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant
or requires the approval of all the Lenders.  The Company agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14
(subject to the requirements and limitations therein, including the requirements
under Section 2.14(f) (it being understood that the documentation required under
Section 2.14(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (x)
agrees to be subject to the provisions of Sections 2.15 and 2.16 as if it were
an assignee under paragraph (b) of this Section and (y) shall not be entitled to
receive any greater payment under Section 2.12 or 2.14 with respect to any
participation than its participating Lender would have been entitled to receive,
except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the Participant acquired the applicable
participation.  Each Lender that sells a participation agrees, at the Company’s
request and expense, to use reasonable efforts to cooperate with the Company to
effectuate the provisions of Section 2.16(b) with respect to any Participant. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.15(c) as though it were a Lender.
 

--------------------------------------------------------------------------------

83
(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Company, maintain records of the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under this
Agreement or any other Loan Document (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
other rights and/or obligations under this Agreement or any other Loan Document)
to any Person except to the extent that such disclosure is necessary to
establish that any such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as such) shall not have any
responsibility for maintaining a Participant Register.
 
(d) Any Lender may at any time pledge or grant a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or grant to secure obligations to a Federal Reserve Bank or
other central bank, and this Section shall not apply to any such pledge or grant
of a security interest; provided that no such pledge or grant of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Company in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement or
any other Loan Document shall be considered to have been relied upon by the
other parties hereto or thereto and shall survive the execution and delivery of
the Loan Documents and the making of any Loans, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Arrangers, the Syndication Agent, the Lenders or any
Related Party of any of the foregoing may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any Loan Document
was executed and delivered or any credit was extended hereunder, and shall
continue in full force and effect as long as the principal of or any interest
accrued on any Loan or any fee or any other amount payable under this Agreement
is outstanding and unpaid (other than contingent obligations for
indemnification, expense reimbursement, tax gross-up or yield protection as to
which no claim has been made) and so long as any of the Commitments have not
expired or terminated.  The provisions of Sections 2.12, 2.13, 2.14, 2.15(d),
2.15(e) and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans and the expiration or termination of the Commitments
or the termination of this Agreement or any provision hereof.
 

--------------------------------------------------------------------------------

84
SECTION 9.06.  Counterparts; Integration; Effectiveness; Electronic Execution. 
(a)  This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall be deemed an original,
but all of which when taken together shall constitute a single contract.  This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, including the commitments of the Lenders and, if applicable, their
Affiliates with respect to the credit facility established hereunder under any
commitment advices submitted by any Lender.  Except as provided in Article IV,
this Agreement shall become effective when it shall have been executed by the
Administrative Agent and the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging shall be effective as delivery of a
manually executed counterpart of this Agreement.
 
(b) The words “execution”, “execute”, “signed”, “signature”, and words of like
import in or related to any document to be signed in connection with this
Agreement (including any Assignment and Assumptions, amendments and other
notices, waivers and consents) shall be deemed to include Electronic Signatures,
the electronic matching of assignment terms and contract formations on the
Platform, or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary, the Administrative Agent is not under any
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Administrative Agent pursuant to procedures
approved by it.  Without limiting the generality of the foregoing, the Company
hereby (i) agrees that, for all purposes, including in connection with any
workout, restructuring, enforcement of remedies, bankruptcy proceedings or
litigation among the Administrative Agent, the Lenders and the Company,
electronic images of this Agreement or any other Loan Document (in each case,
including with respect to any signature pages thereto) shall have the same legal
effect, validity and enforceability as any paper original, and (ii) waives any
argument, defense or right to contest the validity or enforceability of this
Agreement or any other Loan Document based solely on the lack of paper original
copies of this Agreement or any other Loan Document, including with respect to
any signature pages thereto.
 
SECTION 9.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 

--------------------------------------------------------------------------------

85
SECTION 9.08.   Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) or other amounts at any time
held and other obligations (in whatever currency) at any time owing by such
Lender or by such Affiliate to or for the credit or the account of the Company
against any of and all the obligations then due of the Company now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations of the Company are owed to a branch, office or Affiliate of
such Lender different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness.  The rights of each Lender and each Affiliate
of any Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or Affiliate may have.  Each
Lender agrees to notify the Company and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give notice shall
not affect the validity of such setoff and application.
 
SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process.  (a) 
This Agreement shall be governed by, and construed in accordance with, the law
of the State of New York; provided that (i) the interpretation of the definition
of “Shape Security Material Adverse Effect” and/or whether or not a Shape
Security Material Adverse Effect has occurred that is continuing, (ii) the
determination of the accuracy of any Shape Security Acquisition Agreement
Representations and whether as a result of any breach or inaccuracy thereof the
Company (or any of its Affiliates) has the right to terminate its (or any of its
Affiliate’s) obligations under the Shape Security Acquisition Agreement or the
right to elect not to consummate the Shape Security Acquisition and (iii) the
determination of whether the Shape Security Acquisition has been consummated in
all material respects in accordance with the terms of the Shape Security
Acquisition Agreement, in each case, shall be governed by, and construed in
accordance with, the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.
 
(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the United States District Court of the
Southern District of New York and of the Supreme Court of the State of New York
sitting in New York County, and any appellate court from any thereof, in any
suit, action or proceeding arising out of or relating to this Agreement or any
other Loan Document, or for recognition or enforcement of any judgment, and each
party hereto hereby irrevocably and unconditionally agrees that all claims
arising out of or relating to this Agreement or any other Loan Document brought
by it or any of its controlled Affiliates shall be brought, and shall be heard
and determined, exclusively in such United States District Court or, if that
court does not have subject matter jurisdiction, such Supreme Court.  Each party
hereto agrees that a final judgment in any such suit, action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.
 

--------------------------------------------------------------------------------

86
(c) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such suit, action or proceeding in any
such court.
 
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
 
SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 

--------------------------------------------------------------------------------

87
SECTION 9.12. Confidentiality.  Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Related Parties, including
accountants, legal counsel and other agents and advisors, on a need to know
basis, it being understood that the Persons to whom such disclosure is made are
informed of the confidential nature of such Information and either are subject
to confidentiality obligations of employment or professional practice or have
agreed to treat such information confidentially in accordance with the terms of
this Section (or provisions substantially similar to this Section), (b) to the
extent required or requested by any Governmental Authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) (in which case such Person agrees to inform the Company promptly
thereof to the extent practicable and not prohibited by applicable law (except
with respect to any audit or examination conducted by bank accountants or any
Governmental Authority exercising examination or regulatory authority)), (c) to
the extent required by applicable law or by any subpoena or similar legal
process (in which case such Person agrees to inform the Company promptly thereof
to the extent practicable and not prohibited by applicable law), (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document, the
enforcement of rights hereunder or thereunder or any Transactions, (f) subject
to an agreement containing confidentiality undertakings substantially similar to
those of this Section (which shall be deemed to include those required to be
made in order to obtain access to information posted on IntraLinks, SyndTrak or
any other Platform), to (i) any assignee of or Participant in (or its Related
Parties), or any prospective assignee of or Participant in (or its Related
Parties), any of its rights or obligations under this Agreement or (ii) any
actual or prospective counterparty (or its Related Parties) to any swap or
derivative transaction relating to the Company or any Subsidiary and their
respective obligations, (g) on a confidential basis to (i) any rating agency in
connection with rating the Company or its Subsidiaries or the credit facility
provided for herein or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
credit facility provided for herein, (h) with the consent of the Company, (i) to
market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent and the Lenders in connection with
the administration and management of this Agreement or any other Loan Document,
provided that such information is limited to the information about this
Agreement and the other Loan Documents, (j) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, any Lender or any
Related Party of any of the foregoing on a nonconfidential basis from a source
other than the Company or any Subsidiary that is not known by the Administrative
Agent, such Lender or such Related Party to be prohibited from disclosing such
Information to such Person by a legal, contractual, or fiduciary obligation owed
to the Company or any of its Subsidiaries, (k) to the extent that such
information (i) was already in the possession of the Administrative Agent or any
Lender or any Related Party of any of the foregoing or (ii) is independently
developed by the Administrative Agent or such Lender or any Related Party of any
of the foregoing or (l) to any credit insurance provider (or its Related
Parties) relating to the Company and its obligations.  For purposes of this
Section, “Information” means all information received from the Company or any
Subsidiary relating to the Company or any Subsidiary or its businesses, other
than any such information that is available to the Administrative Agent, any
Lender or any Affiliate of any of the foregoing on a nonconfidential basis prior
to disclosure by the Company or any Subsidiary.  Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has used
commercially reasonable efforts to exercise the same degree of care to maintain
the confidentiality of such Information as such Person would accord to its own
confidential information.  It is agreed that, notwithstanding the restrictions
of any prior confidentiality agreement binding on the Administrative Agent or
any Arranger, such Persons may disclose Information as provided in this Section.
 

--------------------------------------------------------------------------------

88
SECTION 9.13.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.
 
SECTION 9.14.  USA PATRIOT Act Notice and the Beneficial Ownership Regulation. 
Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Company that pursuant to the requirements of the USA
PATRIOT Act and/or the Beneficial Ownership Regulation it is required to obtain,
verify and record information that identifies the Company, which information
includes the name and address of the Company and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Company in accordance with the USA PATRIOT Act and/or the Beneficial Ownership
Regulation.
 
SECTION 9.15.  No Fiduciary Relationship.  The Company, on behalf of itself and
the Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the Company,
the Subsidiaries and their Affiliates, on the one hand, and the Administrative
Agent, the Lenders and their Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Administrative Agent, the Lenders or their Affiliates,
and no such duty will be deemed to have arisen in connection with any such
transactions or communications.  The Administrative Agent, the Arrangers, the
Syndication Agent, the Lenders and their Affiliates may be engaged, for their
own accounts or the accounts of customers, in a broad range of transactions that
involve interests that differ from those of the Company and its Affiliates, and
none of the Administrative Agent, the Arrangers, the Syndication Agent, the
Lenders or their Affiliates has any obligation to disclose any of such interests
to the Company or any of its Affiliates.  The Company agrees that it will not
assert any claims against the Administrative Agent, the Arrangers, the
Syndication Agent, the Lenders or their respective Affiliates with respect to
any breach or alleged breach of a fiduciary duty in connection with any aspect
of any transaction contemplated hereby.
 
SECTION 9.16.  Non-Public Information.  (a)  Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
Company or the Administrative Agent pursuant to or in connection with, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain MNPI.  Each Lender represents to the Company and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of MNPI and that it will handle MNPI in accordance with such procedures
and applicable law, including Federal, state and foreign securities laws, and
(ii) it has identified in its Administrative Questionnaire a credit contact who
may receive information that may contain MNPI in accordance with its compliance
procedures and applicable law, including United States (Federal or state) and
foreign securities laws.
 

--------------------------------------------------------------------------------

89
(b) The Company and each Lender acknowledges that, if information furnished by
or on behalf of the Company pursuant to or in connection with this Agreement is
being distributed by the Administrative Agent through the Platform, (i) the
Administrative Agent may post any information that the Company has indicated as
containing MNPI solely on that portion of the Platform designated for Private
Side Lender Representatives and (ii) if the Company has not indicated whether
any information furnished by it pursuant to or in connection with this Agreement
contains MNPI, the Administrative Agent reserves the right to post such
information solely on that portion of the Platform designated for Private Side
Lender Representatives.  At the request of the Administrative Agent, the Company
agrees to clearly designate all information provided to the Administrative Agent
by or on behalf of the Company that is suitable to be made available to Public
Side Lender Representatives, and the Administrative Agent shall be entitled to
rely on any such designation by the Company without liability or responsibility
for the independent verification thereof.
 
(c) If the Company does not file this Agreement with the SEC, then the Company
hereby authorizes the Administrative Agent to distribute the execution version
of this Agreement and the Loan Documents to all Lenders, including their Public
Side Lender Representatives.  The Company acknowledges its understanding that
Lenders, including their Public Side Lender Representatives, may be trading in
securities of the Company and its Affiliates while in possession of the Loan
Documents.
 
SECTION 9.17. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
 
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender party hereto that is an EEA Financial Institution; and
 
(b) the effects of any Bail-in Action on any such liability, including, if
applicable:
 
(i) a reduction in full or in part or cancellation of any such liability;
 

--------------------------------------------------------------------------------

90
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
 
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
 
[Signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 

F5 NETWORKS, INC.

 

 

 

By:

/s/ Frank Pelzer


 




Name: Frank Pelzer


 




Title: Chief Financial Officer


       



 


[Signature Page to Term Credit Agreement]



--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK, N.A., individually and as the Administrative Agent
   

 
By:
/s/ Ryan Zimmerman
 

Name: Ryan Zimmerman
 

Title: Vice President


 

[Signature Page to Term Credit Agreement]



--------------------------------------------------------------------------------

 
BANK OF AMERICA, N.A.
   

 
By:
/s/ Timothy G. Holsapple
 

Name: Timothy G. Holsapple
 

Title: Senior Vice President




[Signature Page to Term Credit Agreement]





--------------------------------------------------------------------------------